Exhibit 10.1(a)

PURCHASE AND SALE AGREEMENT

(Coalbed Methane Assets)

between

WARREN RESOURCES, INC.

and

WARREN E&P, INC.

(collectively, “Seller”)

and

ESCALERA RESOURCES, CO.

(“Purchaser”)

Executed on June 16, 2015

Effective on April 1, 2015

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

 

 

 

RECITALS

5

DEFINITIONS

5

ARTICLE 1 “PURCHASE AND SALE”

11

 

Section 1.1

Purchase and Sale

11

 

Section 1.2

Assets

11

 

Section 1.3

Excluded Assets

13

 

Section 1.4

Effective Time; Proration

14

 

Section 1.5

Delivery and Maintenance of Records

15

ARTICLE 2 “PURCHASE PRICE”

15

 

Section 2.1

Purchase Price

15

 

Section 2.2

Adjustments to Purchase Price

15

 

Section 2.3

Allocation of Purchase Price for Tax Purposes

16

ARTICLE 3 “TITLE MATTERS”

17

 

Section 3.1

Seller’s Title

17

 

Section 3.2

Definition of Defensible Title

18

 

Section 3.3

Definition of Permitted Encumbrances

19

 

Section 3.4

Notice of Title Defect Adjustments

20

 

Section 3.5

Casualty or Condemnation Loss

23

 

Section 3.6

Limitations on Applicability

24

 

Section 3.7

Government Approvals Respecting Assets

24

ARTICLE 4 “ENVIRONMENTAL MATTERS”

25

 

Section 4.1

Assessment

25

 

Section 4.2

NORM, Wastes and Other Substances

25

 

Section 4.3

Environmental Defects

26

 

Section 4.4

Inspection Indemnity

27

ARTICLE 5 “REPRESENTATIONS AND WARRANTIES OF SELLER”

27

 

Section 5.1

Generally

27

 

Section 5.2

Existence and Qualification

28

 

Section 5.3

Power

28

 

Section 5.4

Authorization and Enforceability

28

 

Section 5.5

No Conflicts

28

 

Section 5.6

Liability for Brokers’ Fees

29

 

Section 5.7

Litigation

29

 

Section 5.8

Taxes and Assessments

29

 

Section 5.9

Compliance with Laws

29

 

Section 5.10

Contracts

29

 

Section 5.11

Payments for Hydrocarbon Production

30

 

Section 5.12

Governmental Authorizations

30

 

Section 5.13

Preference Rights and Transfer Requirements

30

 

Section 5.14

Outstanding Capital Commitments

30

 

Section 5.15

Condemnation

30

 

Section 5.16

Bankruptcy

31



1

--------------------------------------------------------------------------------

 

 

Section 5.17

NGA

31

 

Section 5.18

Investment Company

31

 

Section 5.19

Limited Title

31

 

Section 5.20

Areas of Mutual Interest; Tax Partnerships

31

ARTICLE 6 “REPRESENTATIONS AND WARRANTIES OF PURCHASER”

31

 

Section 6.1

Existence and Qualification

31

 

Section 6.2

Power

32

 

Section 6.3

Authorization and Enforceability

32

 

Section 6.4

No Conflicts

32

 

Section 6.5

Liability for Brokers’ Fees

32

 

Section 6.6

Litigation

32

 

Section 6.7

Financing

33

 

Section 6.8

Limitation

33

 

Section 6.9

Investment Intent

33

 

Section 6.10

Bankruptcy

33

 

Section 6.11

Qualification

33

ARTICLE 7 “COVENANTS OF THE PARTIES”

34

 

Section 7.1

Access

34

 

Section 7.2

Government Reviews

34

 

Section 7.3

Notification of Breaches

34

 

Section 7.4

Letters-in-Lieu; Assignments; Operatorship

35

 

Section 7.5

Public Announcements

35

 

Section 7.6

Operation of Business

35

 

Section 7.7

Preference Rights and Transfer Requirements

36

 

Section 7.8

Tax Matters

38

 

Section 7.9

Further Assurances

39

ARTICLE 8 “CONDITIONS TO CLOSING”

39

 

Section 8.1

Conditions of Seller to Closing

39

 

Section 8.2

Conditions of Purchaser to Closing

40

ARTICLE 9 “CLOSING”

41

 

Section 9.1

Time and Place of Closing

41

 

Section 9.2

Obligations of Seller at Closing

41

 

Section 9.3

Obligations of Purchaser at Closing

42

 

Section 9.4

Closing Payment and Post-Closing Purchase Price Adjustments

42

ARTICLE 10 “TERMINATION”

43

 

Section 10.1

Termination

43

 

Section 10.2

Effect of Termination

44

 

 

 

 

ARTICLE 11 “POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS”

44

 

Section 11.1

Assumed Seller Obligations

44

 

Section 11.2

Indemnities

45

 

Section 11.3

Indemnification Actions

47



2

--------------------------------------------------------------------------------

 

 

Section 11.4

Release

48

 

Section 11.5

Limitation on Actions

48

 

Section 11.6

Disclaimers

49

 

Section 11.7

Waiver of Trade Practices Acts

50

 

Section 11.8

Recording

51

ARTICLE 12 “GENERAL MATTERS”

51

 

Section 12.1

Counterparts

51

 

Section 12.2

Notice

51

 

Section 12.3

Sales or Use Tax Recording Fees and Similar Taxes and Fees

52

 

Section 12.4

Expenses

52

 

Section 12.5

Change of Name

52

 

Section 12.6

Replacement of Bonds, Letters of Credit and Guarantees

52

 

Section 12.7

Governing Law and Venue

53

 

Section 12.8

Captions

53

 

Section 12.9

Waivers

53

 

Section 12.10

Assignment

53

 

Section 12.11

Entire Agreement

53

 

Section 12.12

Amendment

53

 

Section 12.13

No Third-Party Beneficiaries

53

 

Section 12.14

References

54

 

Section 12.15

Construction

54

 

Section 12.16

Limitation on Damages

54

 

Section 12.17

Conspicuousness

54

 

Section 12.18

Severability

55

 

Section 12.19

Time of Essence

55

 

EXHIBITS

 

 

Exhibit “A”

Leases

Exhibit “A-1”

Wells and Units

Exhibit “A-2”

Equipment

Exhibit “A-3”

Special Fee Minerals Interest (Developed) 

Exhibit “A-4”

Special Fee Minerals Interest (Undeveloped) 

Exhibit “B”

Assignments

Exhibit “B-1”

Form of Special Fee Lease 

Exhibit “B-2”

Special Fee Lease Terms 

Exhibit “C”

Indemnity Agreement

Exhibit “D”

Transition Services Agreements

 





3

--------------------------------------------------------------------------------

 

SCHEDULES

 

 

Schedule 1.1(a)

Overhead Charges

Schedule 1.2(e)

Contracts

Schedule 1.2(f)

Surface Contracts 

Schedule 1.2(h)

Pipelines 

Schedule 1.3(e)

Excluded Items

Schedule 1.4

Effective Time; Proration of Costs and Revenues

Schedule 2.3

Allocation of Purchase Price for Tax Purposes 

Schedule 4.3

Environmental Matters

Schedule 5.7

Litigation

Schedule 5.8

Taxes and Assessments

Schedule 5.9

Compliance with Laws

Schedule 5.10(a)

Contract Matters

Schedule 5.10(b)

Certain Contracts

Schedule 5.11

Hydrocarbon Production Payments

Schedule 5.12

Governmental Authorizations

Schedule 5.13

Preference Rights and Transfer Requirements

Schedule 5.14

Outstanding Capital Commitments

Schedule 5.19

Imbalances

Schedule 5.20

Areas of Mutual Interest/Tax Partnerships

Schedule 7.6

Operation of Business

 





4

--------------------------------------------------------------------------------

 



 

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into on June 16,
2015, and effective on April 1, 2015, by, between and among: (1)(A) WARREN
RESOURCES, INC., a Maryland corporation; and (B) WARREN E&P, INC., a New Mexico
corporation, as their respective interests appear of record (collectively,
“Seller”); and (2) ESCALERA RESOURCES, CO., a Maryland corporation
(“Purchaser”). Seller and Purchaser may be referred to herein individually as a
“Party” and collectively as the “Parties”.

RECITALS

Seller owns various oil and gas properties, either of record or beneficially, more fully described
in the exhibits and schedules attached hereto.

Seller desires to sell to Purchaser and Purchaser desires
to purchase from Seller the properties and rights of Seller described
hereafter, in the manner and upon the terms and conditions set forth herein.

Capitalized terms used herein shall have the meanings ascribed and given
to them in this Agreement as such terms are identified and/or defined in the following Definitions section:

DEFINITIONS

“Adjusted Purchase Price” means the Purchase Price after calculating and applying the adjustments
set forth in Section 2.2.

“Adjustment Period” has the meaning set forth in Section 2.2(a). 

“AFE” means authority for expenditure.

“Affiliates” with respect to any Person, means any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.

 “Agreement” means this Purchase and Sale Agreement.

“Aggregate Defect Deductible” has the meaning set forth in Section 3.4(g). 

“Allocated Value” has the meaning set forth in Section 3.4(a). 

“Assessment” has the meaning set forth in Section 4.1.

“Assets” has the meaning set forth in Section 1.2.

“Assignment” has the meaning set forth in Section 3.1(b).

“Assumed Seller Obligations” has the meaning set forth in Section 11.1. 





5

--------------------------------------------------------------------------------

 

 “Business Day” means each calendar
day except Saturdays, Sundays, and Federal holidays. 

“CCPA” has the meaning set forth in Section 11.7(a).

“Claim” or  “Claims” has the meaning set forth in Section 11.2(a). 

“Claim Notice” has the meaning set forth in Section 11.3(b). 

“Closing” has the meaning set forth in Section 9.1(a).

“Closing Date” has the meaning set forth in Section 9.1(b). 

“Closing Payment” has the meaning set forth in Section 9.4(a). 

“Code” has the meaning set forth in Section 2.3.

“Confidentiality Agreement” has the meaning set forth in Section 7.1. 

“Contracts” has the meaning set forth in Section 1.2(d). 

“Cure Period” has the meaning set forth in Section 3.4(b). 

“Defensible Title” has the meaning set forth in Section 3.2. 

“Effective Time” has the meaning set forth in Section 1.4(a).

“Environmental Claim Date” has the meaning set forth in Section 4.3. 

“Environmental Defect” has the meaning set forth in Section 4.3. 

“Environmental Defect Amount” has the meaning set forth in Section 4.3. 

“Environmental Defect Notice” has the meaning set forth in Section 4.3.

“Environmental Laws” means, as the same may have been amended, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Atomic Energy Act, 42 U.S.C. § 2011
et seq.; the Endangered Species Act, 16 U.S.C. § 1531 et seq.; the Migratory
Bird Act of 1918, 16 U.S.C. § 703, et seq.; and all applicable related law,
whether local, state, territorial, or national, of any Governmental Body having
jurisdiction over the property in question, expressly regulating pollution or
protection of human health, and all regulations implementing the foregoing.





6

--------------------------------------------------------------------------------

 

“Environmental Liabilities” means any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Laws which are attributable to the ownership
or operation of the Assets prior to the Effective Time or (ii) pursuant to any
claim or cause of action by a Governmental Body or other Person for personal
injury, property damage, damage to natural resources, remediation or response
costs to the extent arising out of any violation of, or any remediation
obligation under, any Environmental Laws which is attributable to the ownership
or operation of the Assets prior to the Effective Time.

“Equipment” has the meaning set forth in Section 1.2(g). 

“Excluded Assets” has the meaning set forth in Section 1.3. 

“Facilities” has the meaning set forth in Section 1.2(h).

“Final Settlement Statement” has the meaning set forth in Section 9.4(b).

“Governmental Authorizations” has the meaning set forth in Section 5.12.

“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other governmental subdivision; any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; and any court or governmental
tribunal.

“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and carbon dioxide and sulfur extracted
from hydrocarbons.

“Imbalance” or “Imbalances” means over-production or under-production of
Hydrocarbons or over-deliveries or under-deliveries with respect to Hydrocarbons
produced from or allocated to the Assets, regardless of whether such
over-production or under-production of Hydrocarbons or over-deliveries or
under-deliveries of Hydrocarbons arise at the wellhead, pipeline, gathering
system, transportation or other location.

“Indemnified Party” has the meaning set forth in Section 11.3(a). 

“Indemnifying Party” has the meaning set forth in Section 11.3(a). 

“Indemnity Claim” has the meaning set forth in Section 11.3(b). 

“Independent Expert” has the meaning set forth in Section 4.3.

“Individual Environmental Deductible” has the meaning set forth in Section 4.3. 





7

--------------------------------------------------------------------------------

 

“Individual Title Deductible” has the meaning set forth in Section 3.4(g). 

“Lands” has the meaning set forth in Section 1.2(a).

“Laws” means all statutes, laws, rules, regulations, ordinances, orders, decrees and codes of Governmental Bodies.

“Leases” has the meaning set forth in Section 1.2(a).

“Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional costs or liabilities that may likely arise as a
result of such response) as compared to any other response that is required or
allowed under Environmental Laws.

“Material Adverse Effect” means any effect that is material and adverse to the
ownership, operation or value of the Assets, taken as a whole, and as currently
operated; provided, however, that “Material Adverse Effect” shall not include
(i) any effect resulting from entering into this Agreement or the announcement
of the transactions contemplated by this Agreement; (ii) any effect resulting
from changes in general market, economic, financial or political conditions or
any outbreak of hostilities or war; (iii) any effect that affects the
Hydrocarbon exploration, production, development, processing, gathering and/or
transportation industry generally (including changes in commodity prices or
general market prices in the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally); and (iv) any
effect resulting from a change in Laws or regulatory policies.

“Net Revenue Interest” has the meaning set forth in Section 3.2(a). 

“New Leasehold Interests” has the meaning set forth in Section 1.2(a).

 “NORM”  means naturally occurring radioactive material.

“Party” and “Parties” mean Seller and Purchaser, individually and collectively.

“Permitted Encumbrances” has the meaning set forth in Section 3.3.

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.

“Pipelines” has the meaning set forth in Section 1.2(g). 

“Preference Property” has the meaning set forth in Section 7.7(b).

“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii)



8

--------------------------------------------------------------------------------

 

the execution or delivery of this Agreement or the consummation or performance
of the terms and conditions contemplated by this Agreement.

“Properties” has the meaning set forth in Section 1.2(c). 

“Property Costs”  means all costs (net or allocable to Seller’s interest)
attributable to the Seller’s ownership and operation of the Assets (including
without limitation ad valorem, property, severance, Hydrocarbon production and
similar Taxes based upon or measured by the ownership or operation of the Assets
or the production of Hydrocarbons therefrom, but excluding any other Taxes) and
capital expenditures incurred in the ownership and operation of the Assets in
the ordinary course of business and, where applicable, in accordance with the
relevant operating or unit agreement, if any; and, subject to the Transition
Services Agreements attached hereto as Exhibit “D”, overhead costs charged to
the Assets under the relevant operating agreement or unit agreement, if any, or,
if none, the amounts shown under Schedule 1.1(a) shall be the overhead amounts
deemed charged to the Assets, but excluding, without limitation, liabilities,
losses, costs, and expenses attributable to (i) obligations to plug wells or
dismantle, abandon and salvage facilities, (ii) obligations to remediate any
contamination of groundwater, surface water, soil, Equipment or Pipelines under
applicable Environmental Laws, (iii) obligations to pay working interests,
royalties, overriding royalties or other interests held in suspense, (iv)
obligations to pay Royalty Amounts, (v) Imbalances, all of which are addressed
in Article 11.  Taxes, right-of-way fees, insurance premiums and other Property
Costs that are paid periodically shall be prorated based on the number of days
in the applicable period falling before and the number of days in the applicable
period falling at or after the Effective Time, except that Hydrocarbon
production, severance and similar Taxes shall be prorated based on the number of
units actually produced, purchased or sold or proceeds of sale, as applicable,
before, and at or after, the Effective Time. For purposes of Section 2.2,
determination of whether Property Costs are attributable to the period before or
after the Effective Time shall be based on when services are rendered, when the
goods are delivered, or when the work is performed. For clarification, the date
an item or work is ordered is not the date of a pre-Effective Time transaction
for settlement purposes, but rather the date on which the item ordered is
delivered to the job site, or the date on which the work ordered is performed,
shall be the relevant date.

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchaser” has the meaning set forth in the preamble of this Agreement.

“Purchaser Indemnities” means Purchaser, Purchaser’s Affiliates, joint owners
and ventures, co-lessees and partners, and Purchaser’s contractors and each of
their respective officers, directors, shareholders, employees, agents,
representatives, insurers, subcontractors, successors and permitted assigns.

“Records” has the meaning set forth in Section 1.2(l).

“Regardless of Fault” has the meaning set forth in Section 11.2(a).

“Retained Asset” has the meaning set forth in Section 7.7(d).





9

--------------------------------------------------------------------------------

 

“Royalty Amounts” means all working interests, royalties, overriding royalties,
and other interests payable to third parties or account of production from
the Assets.

“Seismic Data” has the meaning set forth in Section 1.3(j).

“Seller” has the meaning set forth in the preamble of this Agreement.

“Seller Indemnities” means Seller, Seller’s Affiliates, joint owners, ventures,
co-lessees and partners, and Seller’s contractors, including each of their
respective officers, directors, employees, agents, representatives, insurers,
subcontractors, successors and permitted assignees.

“Special Fee Leases” means the Special Fee Producing (Developed) Leases and the Special Fee Producing (Undeveloped) Leases
agreed to and/or entered into by Seller and its predecessor in interest in the
form attached hereto as Exhibit “B-1”, which shall be deemed to incorporate all
of the terms listed in Exhibit B-2 attached hereto and cover the Special Fee
Tracts defined below.

“Special Fee Tract” means those tracts of land described in Exhibit A-3
and Exhibit A-4 subject to the depth limitations set forth therein and the terms
set forth in Exhibit B-2.

 “Surface Contracts” has the meaning set forth in Section 1.2(g). 

“Tax Allocated Value” has the meaning set forth in Section 2.3.

“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.

“Tax Returns” has the meaning set forth in Section 5.8. 

“Title Arbitrator” has the meaning set forth in Section 3.4(f).

“Title Claim Date” has the meaning set forth in Section 3.4(a). 

“Title Defect” has the meaning set forth in Section 3.2.

“Title Defect Amount” has the meaning set forth in Section 3.4(c)(i). 

“Title Defect Notice” has the meaning set forth in Section 3.4(a). 

“Title Defect Property” has the meaning set forth in Section 3.4(a).

“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein, other than any consent of, notice to,
filing with, or other action by Governmental Bodies in



10

--------------------------------------------------------------------------------

 

connection with the sale or conveyance of oil and/or gas leases or interests
therein or Surface Contracts or interests therein, if they are not typically
required prior to the assignment of such oil and/or gas leases, Surface
Contracts or interests or they are customarily obtained subsequent to the sale
or conveyance (including, without limitation, consents from state and federal
agencies).

“Transition Services Agreements” means the Transition Services Agreement
(Coalbed Methane Assets) and the Transition Procedures Agreement (Accounting
Matters) collectively attached hereto as Exhibit “D”.

“Units”  has the meaning set forth in Section 1.2(c). 

“Wells” has the meaning set forth in Section 1.2(b).

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, conditions and agreements contained herein, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound by the terms hereof,
agree as follows:

ARTICLE 1

“PURCHASE AND SALE”

Section 1.1    Purchase and Sale.  At the Closing, upon the terms and subject to
the conditions of this Agreement, and subject to any prior sale by Seller,
Seller agrees to sell, transfer and convey the Assets to Purchaser and Purchaser
agrees to purchase, accept and pay for the Assets and to assume the obligations
attributable to the Assets. It is expressly agreed that Seller’s obligation to
sell the Assets to Purchaser and Purchaser’s obligation to purchase the Assets
from Seller are, in addition to all other conditions set forth in this
Agreement, conditioned upon Seller not otherwise selling the Assets to another
party prior to the Closing Date.  From and after the execution of this Agreement
and until the Closing hereunder (if such occurs), Seller have the right to
solicit and negotiate with third parties for the sale of the Assets and to
consummate such sales.

Section 1.2    Assets.  As used herein, the term “Assets” means, subject to the
terms and conditions of this Agreement, all of Seller’s right, title, interest
and estate, real or personal, recorded or unrecorded, movable or immovable,
tangible or intangible, in and to the following-described real and personal
property, limited solely to the shallow depths only of the Leases (as defined
below) covering lands within the Spyglass Hill Unit and the Catalina Unit, as
more particularly described in Exhibit A (but excluding the Excluded Assets):

(a)All of: (i) the oil and gas leases; subleases; leasehold estates; carried
interests; farmout rights; options; units and participating areas; and other
properties and interests described in Exhibit A together with each and every
kind and character of right, title, claim and interest that Seller has in and to
the Leases or the lands currently pooled, unitized, communitized or consolidated
therewith; subject to such depth limitations and other restrictions as may be
set forth in such Leases, instruments in the chain of title, Exhibit A, or in
Schedule 1.2(e) or as may be applicable to other interests not described on
Exhibit A but on which any of the Wells are



11

--------------------------------------------------------------------------------

 

located, (collectively, the “Leases”) and (ii) the leasehold interests
previously created in or by the Special Fee Leases, subject to such depth
limitations and other restrictions as may be set forth in such Leases,
instruments in the chain of title, Exhibit A, or in Exhibit A-3, Exhibit A-4 or
Exhibit A-1 (collectively, the “New Leasehold Interests”), together with each
and every kind and character of right, title, claim and interest that Seller has
in and to the Leases, the New Leasehold Interests or the lands currently pooled,
unitized, communitized or consolidated therewith (the “Lands”);

(b)All oil, gas, water or injection wells located on the Lands, whether
producing, shut-in, or temporarily abandoned, including, without limitation, the
interests in the wells shown on Exhibit A-1 attached hereto (the “Wells”);

(c)All interest of Seller derived from the Leases and the New Leasehold
Interests in or to any currently existing participating areas, sub-areas or
units which include any Lands, all or a part of any Leases, New Leasehold
Interests or any Wells, including those units, sub-areas or fields shown on
Exhibit A-1 (the “Units”; and the Units, together with the Leases or New
Leasehold Interests, Lands and Wells, being hereinafter referred to as the
“Properties”), and including all interests of Seller derived from the Leases or
New Leasehold Interests in production of Hydrocarbons from any such Unit,
whether such Unit production of Hydrocarbons comes from Wells located on or off
of a Third Party Lease or New Leasehold Interest, and all tenements,
hereditaments and appurtenances belonging to the Third Party Leases, the New
Leasehold Interests and the Units;

(d)All contracts, agreements and instruments by which the Properties are bound,
or that relate to or are otherwise applicable to the Properties, Pipelines,
Equipment or Facilities, only to the extent applicable to the Properties,
Pipelines, Equipment or Facilities rather than Seller’s other properties,
including but not limited to: operating agreements; federal operating
agreements; federal unit agreements; unitization, pooling and communitization
agreements, declarations and orders; joint venture agreements; farmin and
farmout agreements; exploration agreements; participation agreements; exchange
agreements; transportation or gathering agreements; agreements for the sale and
purchase of Hydrocarbons; or processing agreements to the extent applicable to
the Properties or the production of Hydrocarbons produced in association
therewith from the Properties, including those identified on Schedule 1.2(e)
(collectively, the “Contracts”), but excluding any contracts, agreements and
instruments to the extent transfer is restricted by third-party agreement or
applicable Law and the necessary consents to transfer are not obtained pursuant
to Section 7.7 and provided that “Contracts” shall not include the instruments
constituting the Leases or Surface Contracts;

(e)All easements, permits, licenses, servitudes, rights-of-way, surface leases
and other surface rights (“Surface Contracts”) appurtenant to, and used or held
for use primarily in connection with the Properties, Pipelines or Facilities
(including, those identified on Schedule 1.2(f)), but excluding any permits and
other rights to the extent transfer is restricted by third- party agreement or
applicable Law and the necessary consents to transfer are not obtained pursuant
to Section 7.7;

(f)All equipment, vehicles, machinery, fixtures and other tangible personal
property and improvements located on the Properties, or used or held for use
primarily in



12

--------------------------------------------------------------------------------

 

connection with the operation of the Properties, Wells, Pipelines or Facilities,
including, those identified on Exhibit A-2 attached hereto (the “Equipment”);

(g)All flow lines, pipelines, gathering systems and appurtenances thereto
located on the Properties or used, or held for use, primarily in connection with
infield gathering of production from the Properties, including those identified
on Schedule 1.2(h) attached hereto (collectively, the “Pipelines”);

(h)All facilities used or held for use primarily in connection with the
operation of the Properties or the Pipelines, including but not limited to water
injection facilities and power generation facilities (the “Facilities”);

(i)All Hydrocarbons produced from or attributable to the Leases, Lands, and
Wells from and after the Effective Time, together with Imbalances associated
with the Properties, Pipelines or Facilities; and

(j)All lease, land and well files; production records; gas and oil sales
contract files; gas processing files; division order files; abstracts; title
opinions; land surveys; logs; maps; engineering data and reports; seismic data
(to the extent transferable, but not otherwise),  and other books, records,
data, files and accounting records, in each case to the extent related primarily
to the Assets, or used or held for use primarily in connection with the
maintenance or operation thereof, but excluding (i) any books, records, data,
files, maps, and accounting records to the extent disclosure or transfer is
restricted by third-party agreement or applicable Law and the necessary consents
to transfer are not obtained pursuant to Section 7.7 (provided, however, that
Purchaser shall be informed in writing of any records not disclosed in
accordance with this clause (i) to the extent Seller is not otherwise prohibited
from doing so), (ii) computer or communications software or intellectual
property (including tapes, codes, data and program documentation and all
tangible manifestations and technical information relating thereto), (iii)
attorney-client privileged communications and work product of Seller’s or any of
Seller’s Affiliates’ legal counsel (other than title opinions), and (iv) records
relating to the negotiation and consummation of the sale of the Assets (subject
to such exclusions, the “Records”); provided, however, that Seller may retain
the originals of such Records as Seller has determined may be required for
litigation, tax, accounting, and auditing purposes and provide Purchaser with
copies thereof at Seller’s cost.

Section 1.3    Excluded Assets.  Notwithstanding the foregoing, the Assets shall
not include, and there is excepted, reserved and excluded from the purchase and
sale transaction contemplated hereby the following described items
(collectively, the “Excluded Assets”):

(a)all corporate, financial, income and franchise tax and legal records of
Seller that relate to Seller’s business generally (whether or not relating to
the Assets), and all books, records and files that relate to the Excluded Assets
and those records retained by Seller pursuant to Section 1.2(j) and copies of
any other Records retained by Seller pursuant to Section 1.5;





13

--------------------------------------------------------------------------------

 

(b)all Hydrocarbons produced and saved from, or otherwise attributable to the
Properties prior to the Effective Time, as well as all other benefits relating
to the Properties or other Assets and attributable to periods of time prior to
the Effective Time;

(c)all rights to any refund of Taxes or other costs or expenses borne by Seller
or Seller’s predecessors in interest and title attributable to periods prior to
the Effective Time;

(d)Seller’s federal, state and area-wide bonds, permits and licenses, and other
permits, licenses or authorizations used in the conduct of Seller’s business
generally;

(e)those items listed in Schedule 1.3(e);

(f)all trade credits, account receivables, note receivables, take-or-pay amounts
receivable, and other receivables attributable to the Assets with respect to any
period of time prior to the Effective Time;

(g)all rights, titles, claims and interests of Seller or any Affiliate of Seller
(i) to or under any policy or agreement of insurance or any insurance proceeds;
except to the extent provided in Section 3.5, and (ii) to or under any bond or
bond proceeds;

(h)all of Seller’s rights, titles and interests in and to the Properties,
Contracts, Surface Contracts, Assets, Lands and Leases to the extent
attributable to or allocable to depths below the stratigraphic equivalent of the
base of the Mesaverde Group which occurs at a depth of 3,346’ as found on that
certain Gamma Ray/Induction/Density log on the Federal 1691 8i well located in
the SE/4 of Section 18, T-16-N, R-91-W, Carbon County, Wyoming; and

(i)any patent, patent application, logo, service mark, copyright, trade name or
trademark of or associated with Seller or any Affiliate of Seller or any
business of Seller or of any Affiliate of Seller.

Section 1.4    Effective Time; Proration.  

(a)Subject to Section 1.5, possession of the Assets shall be transferred from
Seller to Purchaser at the Closing, but certain financial benefits and burdens
of the Assets shall be transferred effective as of 7:00 A.M., local time, where
the respective Assets are located, on April 1, 2015 (the “Effective Time”), as
described below.

(b)Purchaser shall be entitled to all Hydrocarbon production from or
attributable to the Leases, Units and Wells at and after the Effective Time (and
all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Assets at or after the
Effective Time. Seller shall be entitled to all Hydrocarbon production from or
attributable to the Leases, Units and Wells prior to the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Assets prior to the Effective
Time. “Earned” and “incurred”, as used in this Agreement, shall be interpreted
in accordance with generally accepted accounting principles and Council of
Petroleum Accountants Society (COPAS) standards. For purposes of allocating
Hydrocarbon production (and accounts receivable with respect thereto), under
this Section 1.4: (x) liquid Hydrocarbons shall be deemed to be “from or
attributable to” the Leases,



14

--------------------------------------------------------------------------------

 

Units and Wells when they pass through the pipeline connecting into the storage
facilities into which they are run, and (y) gaseous Hydrocarbons shall be deemed
to be “from or attributable to” the Leases, Units and Wells when they pass
through the delivery point sales meters on the pipelines through which they are
transported. Seller shall utilize reasonable interpolative procedures to arrive
at an allocation of Hydrocarbon production when exact meter readings or gauging
and strapping data is not available.

Section 1.5    Delivery and Maintenance of Records.

(a)Seller, at Seller’s cost, shall use reasonable efforts to deliver the Records
(FOB Seller's office) to Purchaser within sixty (60) days following Closing.
Seller may retain original Records of those items set forth in Schedule 1.3(e)
and/or copies of any Records. If Seller elects to retain original files,
Purchaser will be provided with copies of same, at Seller’s cost.

(b)Purchaser, for a period of six (6) years following Closing, will (i) retain
the Records (but only to the extent Purchaser has been provided with originals),
(ii) as to those Records for which Seller has not retained the originals,
provide Seller, its Affiliates, and its and their officers, employees and
representatives with access to the Records during normal business hours for
review and copying at Seller’s expense, and (iii) provide Seller, its
Affiliates, and its and their officers, employees and representatives with
reasonable access, during normal business hours, to materials received or
produced after Closing relating to any Indemnity Claim made under Section 11.2
of this Agreement for review and copying at Seller’s expense.

ARTICLE 2

“PURCHASE PRICE”

Section 2.1    Purchase Price. The purchase price for the Assets (the “Purchase
Price”) shall be $37,000,000.00, adjusted as provided in Section 2.2.

Section 2.2    Adjustments to Purchase Price.  Solely for the purposes of
calculating the Closing Payment and the Final Settlement Statement under Section
9.4, the Purchase Price for the Assets shall be adjusted as follows with all
such amounts being determined in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society (COPAS) standards:

(a)Reduced by the aggregate amount of the following proceeds received by Seller
between the Effective Time and the Closing Date (with the period between the
Effective Time and the Closing Date referred to as the “Adjustment Period”) to
the extent attributable to: (i) proceeds from the sale of Hydrocarbons (net of
any royalties, overriding royalties or other burdens on or payable out of
Hydrocarbon production, gathering, processing and transportation costs and any
Hydrocarbon production, severance, sales or excise Taxes not reimbursed to
Seller by the purchaser of Hydrocarbon production) produced from or attributable
to the Properties during the Adjustment Period, and (ii) other proceeds earned
with respect to the Assets attributable to the Adjustment Period;





15

--------------------------------------------------------------------------------

 

(b)Reduced to the extent provided in Section 7.7 with respect to Preference
Rights and Retained Assets;

(c)If Seller makes the election under Section 3.4(c)(i) with respect to a Title
Defect, subject to the Individual Title Deductible and the Aggregate Defect
Deductible, then reduced by the Title Defect Amount with respect to such Title
Defect if the Title Defect Amount has been determined prior to Closing;

(d)Increased by the amount of all Property Costs and other costs attributable to
the ownership and operation of the Assets which are paid by Seller and incurred
(or otherwise attributable to periods) at or after the Effective Time (including
any overhead costs under Schedule 1.4 deemed charged to the Assets with respect
to the Adjustment Period even though not actually paid), except any Property
Costs and other such costs already deducted in the determination of proceeds in
Section 2.2(a);

(e)Reduced to the extent provided in Section 3.4(c)(iii) for any Properties
excluded from the Assets pursuant to Section 3.4(c)(iii) and reduced to the
extent provided in Section 4.3 for Environmental Defects;

(f)Reduced or increased, as the case may be, for the value of any Imbalances,
based on the most recent price received by Seller for Imbalances;

(g)Reduced by any other Assumed Seller Obligation paid or incurred by Seller at
or prior to Closing that has not otherwise been taken into account above; and

(h)Increased or reduced as agreed upon in writing by Seller and Purchaser.

Each adjustment made pursuant to Section 2.2(a) shall serve to satisfy, up to
the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and as
such, Purchaser shall not have any separate rights to receive any Hydrocarbon
production or income, proceeds, receipts and credits with respect to which an
adjustment has been made. Similarly, the adjustment described in Section 2.2(d)
shall serve to satisfy, up to the amount of the adjustment, Purchaser’s
obligation under Section 1.4 to pay Property Costs and other costs attributable
to the ownership and operation of the Assets which are incurred during the
Adjustment Period, and as such, Purchaser shall not be separately obligated to
pay for any Property Costs or other such costs with respect to which an
adjustment has been made.

Section 2.3    Allocation of Purchase Price for Tax Purposes.  Purchaser and
Seller agree that the Adjusted Purchase Price shall be allocated among the
Assets (all of which are Class V assets for purposes of Internal Revenue Service
Form 8494), in compliance with the principles of Section 1060 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Treasury regulations
thereunder. In addition, concurrent with the execution of this Agreement,
Purchaser and Seller will allocate the unadjusted Purchase Price among the
Assets, which allocation of value shall be attached to this Agreement as
Schedule 2.3. The “Tax Allocated Value” for any Asset equals the portion of the
unadjusted Purchase Price allocated to such Asset on Schedule



16

--------------------------------------------------------------------------------

 

2.3, increased or reduced as described in this Article 2. Any adjustments to the
Purchase Price, other than the adjustments provided for in Sections 2.2(b),
2.2(c) and 2.2(e), shall be applied on a pro rata basis to the amounts set forth
on Schedule 2.3 for all Assets. After all such adjustments are made, any
adjustments to the Purchase Price pursuant to Sections 2.2(b) and 2.2(c) shall
be applied to the amounts set forth in Schedule 2.3 for the particular affected
Assets. After Seller and Purchaser have agreed on the Tax Allocated Values for
the Assets, Seller will be deemed to have accepted such Tax Allocated Values for
purposes of this Agreement and the transactions contemplated hereby, but
otherwise makes no representation or warranty as to the accuracy of such values.
Seller and Purchaser agree (a) that the Tax Allocated Values shall be used by
Seller and Purchaser as the basis for reporting asset values and other items for
purposes of all federal, state, and local Tax Returns, including without
limitation Internal Revenue Service Form 8594 and (b) that neither they nor
their Affiliates will take positions inconsistent with the Tax Allocated Values
in notices to Governmental Bodies or in audit or other proceedings with respect
to Taxes, except when required to do so pursuant to Applicable Law or pursuant
to a final agreement or Tax adjustment entered into with an applicable Tax
authority, which in either case such Party shall provide written notice of such
inconsistent position to the other Parties hereunder. Purchaser and Seller
further agree that the portion of Tax Allocated Values included in Schedule 2.3
attributable to tangible personal property shall equal the Seller’s tax basis in
such property on the Closing Date.

ARTICLE 3

“TITLE MATTERS”

Section 3.1    Seller’s Title.  As used herein, “known by Purchaser” or similar
phrases is limited to matters within the actual knowledge of the officers of
Purchaser and means information actually personally known by such persons and
does includes constructive knowledge and constructive notice.

(a)Except for the special warranty of title referenced in Section 3.1(b) and
without limiting Purchaser’s right to adjust the Purchase Price by operation of
this Article 3, Seller makes no warranty or representation, express, implied,
statutory or otherwise, with respect to Seller’s title to any of the Properties,
and Purchaser hereby acknowledges and agrees that Purchaser’s sole remedy for
any defect of title, including any Title Defect, with respect to any of the
Properties (i) before Closing, shall be Purchaser’s right to adjust the Purchase
Price to the extent provided in this Article 3, and (ii) after Closing, shall
only be pursuant to the special warranty of title referenced in Section 3.1(b)
and shall also be subject to the limitations in Sections 3.1(c) and 3.1(d)
below.

(b)The Assignment to be delivered by Seller to Purchaser shall (i) be
substantially in the form of Exhibit B (the “Assignment”), (ii) cover all of the
Assets, and (iii) contain a special warranty of Defensible Title to the extent
derived from the Leases by, through and under Seller but not otherwise, and to
the Wells and Units shown on Exhibit A-1, subject to the Permitted Encumbrances,
but shall otherwise be without warranty of title of any kind, express, implied
or statutory or otherwise.





17

--------------------------------------------------------------------------------

 

(c)Purchaser shall not be entitled to protection under Seller’s special warranty
of title in the Assignment against any Title Defect reported under this Article
3, nor against any Title Defect disclosed to or known by Purchaser prior to the
Title Claim Date.

(d)Notwithstanding anything contained herein to the contrary, if a Title Defect
under this Article 3 results from any matter which could also result in the
breach of any representation or warranty of Seller set forth in Article 5, then
Purchaser shall only be entitled to assert such matter (i) before Closing, as a
Title Defect to the extent permitted by this Article 3, or (ii) after Closing,
as a breach of Seller’s special warranty of title contained in the Assignment to
the extent permitted by this Section 3.1, and shall be precluded from also
asserting such matter as the basis of the breach of any such representation or
warranty.

Section 3.2    Definition of Defensible Title.  As used in this Agreement, the
term “Defensible Title” means that title of Seller with respect to the Leases
shown on Exhibit A and the Units shown in Exhibit A-1 that, except for and
subject to Permitted Encumbrances:

(a)Entitles Seller to receive a share of the Hydrocarbons produced, saved and
marketed from any Well or Unit shown in Exhibit A-1 throughout the duration of
the productive life of such Well or Unit (after satisfaction of all royalties,
overriding royalties, net profits interests or other similar burdens on or
measured by production of Hydrocarbons) (the “Net Revenue Interest”), of not
less than the Net Revenue Interest shown in Exhibit A-1 for such Well or Unit,
except decreases in connection with those operations in which Seller may after
the Effective Time be a non-consenting co-owner; decreases resulting from the
establishment or amendment after the Effective Time of pools or units; and
decreases required to allow other working interest owners to make up past
underproduction or pipelines to make up past under deliveries, and except as
stated in such Exhibit A-1;

(b)Obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, any Well or Unit
shown in Exhibit A-1 not greater than the “Working Interest” shown in Exhibit
A-1 for such Well or Unit without increase throughout the productive life of
such Well or Unit, except as stated in Exhibit A-1 and except for increases
resulting from contribution requirements with respect to non-consenting co-
owners under applicable operating agreements and increases that are accompanied
by at least a proportionate increase in Seller’s Net Revenue Interest; and

(c)Is free and clear of liens, encumbrances, obligations, security interests,
irregularities, pledges or other defects.

As used in this Agreement, the term “Title Defect” means any lien, charge,
encumbrance, obligation (including contract obligation), defect, or other matter
(including without limitation a material discrepancy in Net Revenue Interest or
working interest) that causes Seller not to have Defensible Title in and to the
Leases shown on Exhibit A and Wells or Units shown in Exhibit A-1 as of the
Closing Date. Notwithstanding the foregoing, the following shall not be
considered Title Defects:

1.defects based solely on (i) lack of information in Seller’s files, or (ii)
references to a document(s) if such document(s) is not in Seller’s files;





18

--------------------------------------------------------------------------------

 

2.defects in the chain of title prior to January 1, 1950;

3.defects arising out of lack of corporate or other entity authorization unless
Purchaser provides affirmative evidence that the action was not authorized and
results in another party’s actual and superior claim of title to the relevant
Property;

4.defects based on failure to record Leases issued by any state or federal
Governmental Body, or any assignments of such Leases (unless such failure to
record any assignment results in a Title Defect that exceeds the Individual
Title Deductible), in the real property, conveyance or other records of the
county in which such Property is located;

5.defects based on a gap in Seller’s chain of title in the county records as to
Leases, unless such gap is affirmatively shown to exist in such records by an
abstract of title, title opinion or landman’s title chain;

6.defects that have been cured by applicable Laws of limitation or prescription;

7.defects disclosed to or known by Purchaser and/or its Affiliates prior to the
execution of this Agreement.

Section 3.3    Definition of Permitted Encumbrances.  As used herein, the term
“Permitted Encumbrances” means any or all of the following:

(a)Royalties and any overriding royalties, reversionary interests and other
burdens to the extent that the net cumulative effect of such burdens does not
reduce Seller’s Net Revenue Interest below that shown in Exhibit A-1 or increase
Seller’s Working Interest above that shown in Exhibit A-1 without a
corresponding increase in the Net Revenue Interest;

(b)All Leases, unit agreements, pooling agreements, operating agreements,
Hydrocarbon production sales contracts, division orders and other contracts,
agreements and instruments applicable to the Assets, to the extent that the net
cumulative effect of such instruments does not reduce Seller’s Net Revenue
Interest below that shown in Exhibit A-1 or increase Seller’s Working Interest
above that shown in Exhibit A-1 without a corresponding increase in the Net
Revenue Interest;

(c)Preference Rights applicable to the Assets;

(d)Transfer Requirements applicable to the Assets;

(e)Liens for current Taxes or assessments not yet delinquent (or, if delinquent,
being contested in good faith by appropriate actions and for which Seller shall
remain responsible prior to the Effective Time, but not otherwise);

(f)Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s
and other similar liens or charges arising in the ordinary course of business
for amounts not yet delinquent (including any amounts being withheld as provided
by Law, or if



19

--------------------------------------------------------------------------------

 

delinquent, being contested in good faith by appropriate actions and for which
Seller shall remain responsible prior to the Effective Time, but not otherwise);

(g)Rights of reassignment arising upon final intention to abandon or release the
Assets, or any of them;

(h)Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations to the extent that they do not
unreasonably interfere with the ownership or operation of the Assets, and to the
extent that they do not individually reduce Seller’s Net Revenue Interest below
that shown in Exhibit A-1 or increase Seller’s Working Interest above that shown
in Exhibit A-1 without a corresponding increase in Net Revenue Interest;

(i)All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner and all obligations and duties under
all applicable Laws, or under any franchise, grant, license or permit issued by
any such Governmental Body;

(j)Any encumbrance on or affecting the Assets which is expressly assumed, bonded
or paid by Purchaser at or prior to Closing or which is discharged by Seller at
or prior to Closing;

(k)Any matters shown on Exhibit A-1;

(l)Calls on Hydrocarbon production under existing Contracts;

(m)Any other liens, charges, encumbrances, defects or irregularities which do
not, individually or in the aggregate, materially interfere with the use or
ownership of the Assets subject thereto or affected thereby (as currently used
or owned), which would be accepted by a reasonably prudent purchaser engaged in
the business of owning and operating oil and gas properties, and which do not
reduce Seller’s Net Revenue Interest below that shown in Exhibit A-1, or
increase Seller’s Working Interest above that shown in Exhibit A-1 without a
corresponding increase in Net Revenue Interest;

(n)Matters that would otherwise be considered Title Defects but that do not meet
the Individual Title Deductible set forth in Section 3.4(g); and

(o)Liens granted under applicable joint operating agreements.

Section 3.4    Notice of Title Defect Adjustments.

(a)To assert a claim of a Title Defect, Purchaser must deliver claim notices to
Seller (each a “Title Defect Notice”) on or before ten (10) days prior to the
Closing Date (the “Title Claim Date”). Each Title Defect Notice shall be in
writing and shall include (i) a description of the alleged Title Defect(s), (ii)
the units, sub-areas, fields or Wells affected by the Title Defect (each, a
“Title Defect Property”), (iii) the Allocated Value of each Title Defect
Property, (iv) supporting documents reasonably necessary for Seller (as well as
any title attorney or examiner hired by Seller) to verify the existence of the
alleged Title Defect(s), and (v) the amount by which Purchaser reasonably
believes the Allocated Value of each Title Defect



20

--------------------------------------------------------------------------------

 

Property is reduced by the alleged Title Defect(s) and the computations and
information upon which Purchaser’s belief is based. Notwithstanding any other
provision of this Agreement to the contrary, Purchaser shall be deemed to have
waived its right to assert Title Defects that Seller has not been given notice
on or before the Title Claim Date; provided, however, the foregoing waiver will
not apply to breaches of Seller’s special warranty of title contained in the
Assignment. For purposes of this Agreement, the term “Allocated Value” shall
mean the portion of the Purchase Price that has been allocated to a Unit in
Exhibit A-1.

(b)Seller shall have the right, but not the obligation, to attempt, at its sole
cost, to cure or remove at any time prior to Closing (the “Cure Period”), unless
the Parties otherwise agree, any Title Defects of which it has been advised by
Purchaser.

(c)Remedies for Title Defects.  In the event that any Title Defect is not waived
by Purchaser or cured on or before Closing, Seller shall, at its sole election,
elect to:

(i)subject to the Individual Title Deductible and the Aggregate Title
Deductible, reduce the Purchase Price by an amount agreed upon (“Title Defect
Amount”) pursuant to Section 3.4(e) or 3.4(f) by Purchaser and Seller as being
the value of such Title Defect, taking into consideration the Allocated Value of
the Property subject to such Title Defect, the portion of the Property subject
to such Title Defect and the legal effect of such Title Defect on the Property
affected thereby; provided, however, that the methodology, terms and conditions
of Section 3.4(e) shall control any such determination;

(ii)indemnify Purchaser against all liability, loss, cost and expense resulting
from such Title Defect pursuant to an indemnity agreement in the form attached
hereto as Exhibit C; or

(iii)retain the entirety of the Property that is subject to such Title Defect,
together with all associated Assets, in which event the Purchase Price shall be
reduced by an amount equal to the Allocated Value of such Property.

(d)Section 3.4(c) shall be the exclusive right and remedy of Purchaser with
respect to Title Defects asserted by Purchaser pursuant to Section 3.4.

(e)The Title Defect Amount resulting from a Title Defect shall be the amount by
which the Allocated Value of the Title Defect Property affected by such Title
Defect is reduced as a result of the existence of such Title Defect and shall be
determined in accordance with the following methodology, terms and conditions:

(i)if Purchaser and Seller agree on the Title Defect Amount, that amount shall
be the Title Defect Amount;

(ii)if the Title Defect is a lien, encumbrance or other charge which is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
amount necessary to be paid to remove the Title Defect from the Title Defect
Property;





21

--------------------------------------------------------------------------------

 

(iii)if the Title Defect represents a discrepancy between: (A) the Net Revenue
Interest for any Title Defect Property, and (B) the Net Revenue Interest stated
on Exhibit A-1, then the Title Defect Amount shall be the product of the
Allocated Value of such Title Defect Property multiplied by a fraction, the
numerator of which is the Net Revenue Interest decrease and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1;

(iv)if the Title Defect represents an obligation (including an increase in the
Working Interest stated on Exhibit A-1 without a corresponding increase in the
Net Revenue Interest), encumbrance, burden or charge upon or other defect in
title to the Title Defect Property of a type not described in subsections (i),
(ii) or (iii) above, the Title Defect Amount shall be determined by taking into
account the Allocated Value of the Title Defect Property, the portion of the
Title Defect Property affected by the Title Defect, the legal effect of the
Title Defect, the potential economic effect of the Title Defect over the life of
the Title Defect Property, the values placed upon the Title Defect by Purchaser
and Seller and such other factors as are necessary to make a proper evaluation;
and

(v)notwithstanding anything to the contrary in this Article 3, the aggregate
Title Defect Amounts attributable to the effects of all Title Defects upon any
Title Defect Property shall not exceed the Allocated Value of the Title Defect
Property.

(f)Seller and Purchaser shall attempt to agree on all Title Defect Amounts prior
to Closing. If Seller and Purchaser are unable to agree by Closing, the Title
Defect Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 3.4(f). There shall be a single independent
arbitrator, who shall be a title attorney with at least ten (10) years’
experience in oil and gas titles involving properties in the regional area in
which the Properties are located, as selected by mutual agreement of Purchaser
and Seller within fifteen (15) Business Days after the end of the Cure Period,
and absent such agreement, by the Denver office of the American Arbitration
Association (the “Title Arbitrator”). The arbitration proceeding shall be held
in Denver, Colorado and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section. The Title Arbitrator’s
determination shall be made within fifteen (15) Business Days after submission
of the matters in dispute and shall be final and binding upon both parties,
without right of appeal. In making his determination, the Title Arbitrator shall
be bound by the rules set forth in Section 3.4(e) and may consider such other
matters as in the opinion of the Title Arbitrator are necessary or helpful to
make a proper determination. Additionally, the Title Arbitrator may consult with
and engage disinterested third parties to advise the arbitrator, including
without limitation petroleum engineers. The Title Arbitrator shall act as an
expert for the limited purpose of determining the specific disputed Title Defect
Amounts submitted by either Party and may not award damages, interest or
penalties to either Party with respect to any matter. Seller and Purchaser shall
each bear its own legal fees and other costs of presenting its case. Each Party
shall bear one-half of the costs and expenses of the Title Arbitrator, including
any costs incurred by the Title Arbitrator that are attributable to such third
party consultation. If this dispute has not been resolved as of the Closing
Date, and if the sum of all (x) Title Defect Amounts for Title Defects
determined under Section 3.4(e) prior to Closing, plus (y) Environmental Defect
Amounts for Environmental Defects determined under



22

--------------------------------------------------------------------------------

 

Section 4.3 prior to Closing, plus (z) any Title Defect Amounts and
Environmental Defect Amounts asserted by Purchaser that are the subject of
pending arbitration proceedings (collectively, “Total Defect Amounts”), do not
exceed fifteen percent (15%) of the unadjusted Purchase Price,  then the Closing
shall proceed without adjustment to the Purchase Price, and within ten (10) days
after the Title Arbitrator delivers written notice to Purchaser and Seller of
his award with respect to a Title Defect Amount, Seller shall pay to Purchaser
the amount, if any, so awarded by the Title Arbitrator to Purchaser. If the
Total Defect Amounts exceed fifteen percent (15%) of the unadjusted Purchase
Price, then Closing shall be deferred until ten (10) days after the Title
Arbitrator or Independent Expert, as applicable, delivers written notice to
Purchaser and Seller of his award.

(g)Notwithstanding anything contained in this Agreement to the contrary: (i) in
no event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for individual Title Defects that do not exceed $50,000
(“Individual Title Deductible”); and (ii) in no event shall there be any
adjustments to the Purchase Price or other remedies provided by Seller for Title
Defects unless the aggregate Title Defect Amounts attributable to all uncured
Title Defects, taken together with the aggregate Environmental Defect Amounts
attributable to all uncured Environmental Defects, exceeds a deductible in an
amount equal to five percent (5%) of the Purchase Price (“Aggregate Defect
Deductible”), after which point adjustments to the Purchase Price or other
remedies shall be made or available to Purchaser only with respect to uncured
Title Defects and uncured Environmental Defects where the aggregate Title Defect
Amounts and Environmental Defect Amounts attributable thereto are in excess of
such Aggregate Defect Deductible.

Section 3.5    Casualty or Condemnation Loss.

(a)From and after the Effective Time, Purchaser shall assume all risk of loss
with respect to, and any change in the condition of, the Assets (other than a
change in the condition of the assets due to Seller’s negligence or failure to
comply with the provisions of Section 7.6) and for production of Hydrocarbons
from the Assets through normal depletion (including but not limited to the
watering out of any Well, collapsed casing or sand infiltration of any Well) and
the depreciation of personal property included in the Assets due to ordinary
wear and tear.

(b)Subject to the provisions of Sections 8.1(f) and 8.2(f), if, after the date
of this Agreement but prior to the Closing Date, any portion of the Assets is
destroyed by fire or other casualty or is taken in condemnation or under right
of eminent domain, and the loss as a result of such individual casualty or
taking exceeds ten percent (10%) of the Purchase Price, Purchaser shall
nevertheless be required to close and Seller shall elect by written notice to
Purchaser prior to Closing either (i) to cause the Assets affected by any
casualty or taking to be repaired or restored to at least its condition prior to
such casualty, at Seller’s sole cost, as promptly as reasonably practicable
(which work may extend after the Closing Date), (ii) to indemnify Purchaser
through a document reasonably acceptable to Seller and Purchaser against any
costs or expenses that Purchaser reasonably incurs to repair the Assets subject
to any casualty or taking or (iii) to treat such casualty or taking as a Title
Defect with respect to the affected Property or Properties under Section 3.4. In
each case, Seller shall retain all rights to



23

--------------------------------------------------------------------------------

 

insurance and other claims against third parties with respect to the casualty or
taking except to the extent the parties otherwise agree in writing.

(c)If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss as a result of such
individual casualty or taking is ten percent (10%) or less of the Purchase
Price, Purchaser shall nevertheless be required to close and Seller shall, at
Closing, pay to Purchaser all sums paid to Seller by third parties by reason of
such casualty or taking and shall assign, transfer and set over to Purchaser or
subrogate Purchaser to all of Seller’s right, title and interest (if any) in
insurance claims, unpaid awards, and other rights against third parties (other
than Affiliates of Seller and its and their directors, officers, employees and
agents) arising out of the casualty or taking.

Section 3.6    Limitations on Applicability.  The right of Purchaser to assert a
Title Defect under this Agreement shall terminate as of the Title Claim Date,
provided there shall be no termination of Purchaser’s or Seller’s rights under
Section 3.4 with respect to any bona fide Title Defect properly reported in a
Title Defect Notice on or before the Title Claim Date. Thereafter, Purchaser’s
sole and exclusive rights and remedies with regard to title to the Assets shall
be as set forth in, and arising under, the Assignment transferring certain
Assets from Seller to Purchaser.

Section 3.7    Government Approvals Respecting Assets.

(a)Federal and State Approvals. Purchaser shall, within thirty (30) days after
Closing and at its own expense, file for approval with the applicable government
agencies all assignment documents and other state and federal transfer documents
required to effectuate the transfer of the Assets. Purchaser further agrees
promptly after Closing to take all other actions reasonably required of it by
federal or state agencies having jurisdiction to obtain all requisite regulatory
approvals with respect to this transaction, and to use its commercially
reasonable efforts to obtain the approval by such federal or state agencies, as
applicable, of Seller’s assignment documents requiring federal or state approval
in order for Purchaser to be recognized by the federal or state agencies as the
owner of the Assets. Purchaser shall provide Seller with the resignation and
designation of operator instruments, and approved copies of the assignment
documents and other state and federal transfer documents, as soon as they are
available.

(b)Title Pending Governmental Approvals. Until all of the governmental approvals
provided for in Section 3.7(a) have been obtained, the following shall occur
with respect to the affected portion of the Assets:

(i)Seller shall continue to hold record title to the affected Leases and other
affected portion of the Assets as nominee for Purchaser;

(ii)Purchaser shall be responsible for all assumed obligations with respect to
the affected Leases and other affected portion of the Assets as if Purchaser was
the record owner of such Leases and other portion of the Assets as of the
Effective Time; and





24

--------------------------------------------------------------------------------

 

(iii)Seller shall act as Purchaser’s nominee but shall be authorized to act only
upon and in accordance with Purchaser’s instructions, and Seller shall have no
authority, responsibility or discretion to perform any tasks or functions with
respect to the affected Leases and other affected portion of the Assets other
than those which are purely administrative or ministerial in nature, unless
otherwise specifically requested and authorized by Purchaser in writing.

ARTICLE 4

“ENVIRONMENTAL MATTERS”

Section 4.1    Assessment.   Upon notice to Seller, Purchaser shall, subject to
the provisions of Section 11.2(b)(vi), have the right to conduct a visual (Phase
I) environmental assessment of all or any portion of the Properties (the
“Assessment”) to be conducted by a reputable environmental consulting or
engineering firm approved in advance in writing by Seller but only to the extent
that Seller may grant such right without violating any obligations to any third
party. The Assessment shall be conducted at the sole cost and expense of
Purchaser, and shall be subject to the indemnity provisions of Section 4.3 and
Section 11.2(b)(vi). Notwithstanding anything stated in this Agreement to the
contrary, neither Purchaser nor its environmental, consulting or engineering
firm shall have the right to conduct any soil or groundwater testing or
sampling, nor conduct any other invasive tests or activities on or relating to
the Properties without Seller’s express written consent to the same, which
consent shall not be unreasonably withheld, delayed or conditioned. Seller shall
have the right to be present during any Assessment of the Properties and shall
have the right, at its option and expense, to split samples with Purchaser.
After completing any Assessment of the Properties, Purchaser shall, at its sole
cost and expense, restore the Properties to their condition prior to the
commencement of such Assessment, unless Seller requests otherwise. Purchaser
shall maintain, and shall cause its officers, employees, representatives,
consultants and advisors to maintain, all information obtained by Purchaser
pursuant to any Assessment or other due diligence activity as strictly
confidential in perpetuity, unless disclosure of any facts discovered through
such Assessment is required under any Environmental Laws. Purchaser shall
provide Seller with a copy of the final draft of all environmental reports
prepared by, or on behalf of, Purchaser with respect to any Assessment conducted
on the Properties. In the event that any necessary disclosures under applicable
Environmental Laws are required with respect to matters discovered by any
Assessment conducted by, for or on behalf of Purchaser, Purchaser agrees that
prior to the Closing Date Seller shall be the responsible party for disclosing
such matters to the appropriate Governmental Bodies.

Section 4.2    NORM, Wastes and Other Substances.  Purchaser acknowledges that
the Assets have been used for exploration, development, production and
transportation of Hydrocarbons and that there may be petroleum, produced water,
wastes, or other substances or materials located in, on or under the Properties
or associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, hazardous substances, or NORM. NORM may affix or attach itself
to the inside of wells, materials, and equipment as scale, or in other forms.
The wells, materials, and equipment located on the Properties or included in the
Assets may contain NORM and other wastes or hazardous substances. NORM
containing material and/or other wastes or hazardous substances may have come in
contact with various environmental



25

--------------------------------------------------------------------------------

 

media, including without limitation, water, soils or sediment. Special
procedures may be required for the assessment, remediation, removal,
transportation, or disposal of environmental media, wastes, asbestos, hazardous
substances, and NORM from the Assets.

Section 4.3    Environmental Defects.  If, as a result of the Assessment
conducted by Purchaser pursuant to Section 4.1, Purchaser determines that with
respect to the Properties, there exists a material violation of an Environmental
Law, other than with respect to NORM and other than with respect to the matters
set forth on Schedule 4.3, (in each case, an “Environmental Defect”), then on or
prior to the Title Claim Date (the “Environmental Claim Date”), Purchaser may
notify Seller in writing of such Environmental Defect (an “Environmental Defect
Notice”). For all purposes of this Agreement, Purchaser shall be deemed to have
waived its right to assert any Environmental Defect that Seller has not been
given written notice on or before the Environmental Claim Date in accordance
with the terms hereof. To be effective, each such Environmental Defect notice
shall set forth a description of the matter constituting the alleged
Environmental Defect, (b) the Properties affected by the Environmental Defect,
(c) the estimated Lowest Cost Response to eliminate the Environmental Defect in
question (the “Environmental Defect Amount”), and (d) supporting documents
reasonably necessary for Seller to verify the existence of the alleged
Environmental Defect and the Environmental Defect Amount. Seller shall have the
right, but not the obligation, to cure any Environmental Defect before Closing
or, provided that the Parties shall have agreed to the general plan of
remediation with respect to such Environmental Defect and the time period by
which such remediation shall take place, after Closing. If Seller disagrees with
any of Purchaser’s assertions with respect to the existence of an Environmental
Defect or the Environmental Defect Amount, Purchaser and Seller will attempt to
resolve the dispute prior to Closing. If the dispute cannot be resolved within
ten (10) days after the first meeting of Purchaser and Seller, either Party may
submit the dispute to an independent environmental consultant approved in
writing by Seller and Purchaser (and if the Seller and Purchase cannot mutually
agree on such consultant within thirty (30) days after the first meeting of
Purchaser and Seller, then the Seller’s choice shall govern and control) that is
experienced in environmental corrective action at oil and gas properties in the
relevant jurisdiction and that shall not have performed professional services
for either Party or any of their respective Affiliates during the previous five
years (the “Independent Expert”). The Independent Expert may elect to conduct
the dispute resolution proceeding by written submissions from Purchaser and
Seller with exhibits, including interrogatories, supplemented with appearances
by Purchaser and Seller, if necessary, as the Independent Expert may deem
necessary. After the Parties and Independent Expert have had the opportunity to
review all such submissions, the Independent Expert shall call for a final,
written offer of resolution from each Party. The Independent Expert shall render
its decision within twenty (20) Business Days of receiving such offers by
selecting one or the other of the offers. The Independent Expert may not award
damages, interest or penalties to either Party with respect to any matter. The
decision of the Independent Expert shall be final and binding upon both Parties,
without right of appeal. Seller and Purchaser shall each bear its own legal fees
and other costs of presenting its case to the Independent Expert. Each Party
shall bear one-half of the costs and expenses of the Independent Expert. The
Parties shall adjust the Purchase Price to reflect the Environmental Defect
Amounts, as agreed by the parties or as determined by the Independent Expert,
for all uncured Environmental Defects; provided, that notwithstanding anything
to the contrary, (i) in no event shall there be any adjustments to the Purchase
Price for any individual uncured Environmental Defect for which the
Environmental



26

--------------------------------------------------------------------------------

 

Defect Amount therefor does not exceed $50,000.00 (“Individual Environmental
Deductible”), and (ii) in no event shall there be any adjustment to the Purchase
Price or any other remedies provided by Seller for Environmental Defects unless
the aggregate Environmental Defect Amounts attributable to all uncured
Environmental Defects, taken together with the aggregate Title Defect Amounts
attributed to incurred Title Defects, exceeds the Aggregate Defect Deductible.
To the extent the Independent Expert fails to determine any disputed
Environmental Defect Amounts prior to Closing, and if the sum of all (x) Title
Defect Amounts for Title Defects determined under Section 3.4(e) prior to
Closing, plus (y) Environmental Defect Amounts for Environmental Defects
determined under Section 4.3 prior to Closing, plus (z) any Title Defect Amounts
and  Environmental Defect Amounts asserted by Purchaser that are the subject of
pending arbitration proceedings (collectively, “Total Defect Amounts”), do not
exceed fifteen percent (15%) of the unadjusted Purchase Price, then the Closing
shall proceed without adjustment to the Purchase Price; and thereafter, within
ten (10) days after the Independent Expert delivers written notice to Purchaser
and Seller of his award with respect to an Environmental Defect Amount, Seller
shall pay to Purchaser the amount, if any, so awarded by the Independent Expert
to the Purchaser. If the Total Defect Amounts exceed fifteen percent (15%) of
the unadjusted Purchase Price, then Closing shall be deferred until ten (10)
days after the Title Arbitrator or Independent Expert, as applicable, delivers
written notice to Purchaser and Seller of his award.

Section 4.4    Inspection Indemnity.  PURCHASER HEREBY AGREES TO DEFEND,
INDEMNIFY, RELEASE, PROTECT, SAVE AND HOLD HARMLESS THE SELLER INDEMNITEES FROM
AND AGAINST ANY AND ALL LIABILITY FOR DEATH OR INJURY TO PERSONS OR DAMAGES TO
REAL OR PERSONAL PROPERTY ARISING OUT OF OR RELATING TO ANY DUE DILIGENCE
ACTIVITY OR ASSESSMENT CONDUCTED PURSUANT TO SECTION 4.1 BY PURCHASER OR ITS
EMPLOYEES, CONSULTANTS, ADVISORS  OR AGENTS, WHETHER BEFORE OR AFTER THE
EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
RESULTING, IN WHOLE OR IN PART, FROM THE NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT OF PURCHASER, SELLER, OR ANY OTHER PERSON.

ARTICLE 5

“REPRESENTATIONS AND WARRANTIES OF SELLER”

Section 5.1    Generally.

(a)Any representation or warranty qualified “to the knowledge of Seller” or “to
Seller’s knowledge” or with any similar knowledge qualification is limited to
matters within the actual knowledge of the officers of Seller and the employees
of Seller with supervisory duties related to the Assets. “Actual knowledge” for
purposes of this Agreement means information actually personally known by such
officers.

(b)Inclusion of a matter on a Schedule to a representation or warranty which
addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.
Likewise, the inclusion of a matter on a



27

--------------------------------------------------------------------------------

 

Schedule in relation to a representation or warranty shall not be deemed an
indication that such matter necessarily would, or may, breach such
representation or warranty absent its inclusion on such Schedule. Matters may be
disclosed on a Schedule to this Agreement for purposes of information only.

(c)Subject to the foregoing provisions of this Section 5.1, the disclaimers and
waivers contained in Sections 11.6 and 11.7 and the other terms and conditions
of this Agreement, Seller represents and warrants to Purchaser the matters set
out in Sections 5.2 through 5.18.

Section 5.2    Existence and Qualification.   Each of the Parties constituting
the Seller is a corporation duly organized, validly existing and in good
standing under the laws of the States of Maryland and New Mexico, respectively,
and is duly qualified to do business as a foreign corporation where its Assets
are located.

Section 5.3    Power.  Seller has the corporate power and authority to enter
into and perform this Agreement and each other agreement, instrument or document
executed or to be executed by Seller in connection with the transactions
contemplated hereby and to consummate the transactions contemplated by this
Agreement. The execution, delivery, and performance by Seller of this Agreement
and each other agreement, instrument, or document executed or to be executed by
Seller in connection with the transactions contemplated hereby to which it is a
party, and the consummation by it of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary action of Seller.

Section 5.4    Authorization and Enforceability.  The execution, delivery and
performance of this Agreement, and the performance of this Agreement and each
other agreement, instrument, or document executed or to be executed by Seller in
connection with the transactions contemplated hereby, and the consummation by it
of the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller (and all documents
required hereunder to be executed and delivered by Seller at Closing will be
duly executed and delivered by Seller) and this Agreement constitutes, and at
the Closing such documents will constitute, the valid and legally binding
obligations of Seller, enforceable against Seller in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.5    No Conflicts.  To Seller’s knowledge, subject to compliance with
the Preference Rights and Transfer Requirements set forth in Schedule 5.13, the
execution, delivery and performance of this Agreement by Seller, and the
transactions contemplated by this Agreement will not (a) violate any provision
of the certificate of incorporation or bylaws of Seller, (b) result in default
(with due notice or lapse of time or both) or the creation of any lien or
encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or agreement to which Seller is a party or which
affect the Assets, (c) violate any judgment, order, ruling, or decree applicable
to Seller as a party in interest, (d) violate any Laws applicable to Seller or
any



28

--------------------------------------------------------------------------------

 

of the Assets, except for rights to consent by, required notices to, filings
with, approval or authorizations of, or other actions by any Governmental Body
where the same are not required prior to the assignment of the related Asset or
they are customarily obtained subsequent to the sale or conveyance thereof and
(ii) any matters described in clauses (b), (c) or (d) above which would not have
a Material Adverse Effect.

Section 5.6    Liability for Brokers’ Fees.  Purchaser shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Seller, for brokerage fees, finder’s fees, agent’s
commissions or other similar forms of compensation in connection with this
Agreement or any agreement or transaction contemplated hereby.

Section 5.7    Litigation.  Except as set forth in Schedule 5.7, no action,
suit, or other legal proceeding before any Governmental Body or arbitrator is
pending or, to Seller’s knowledge, threatened to which Seller is a party and
which relates to the Assets or the transactions contemplated hereby.

Section 5.8    Taxes and Assessments.  With respect to all Taxes related to the
Assets: (a) all reports, returns, statements (including estimated reports,
returns or statements), and other similar filings (the “Tax Returns”) relating
to the Assets required to be filed by Seller with respect to such Taxes have
been timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed; (b) such Tax Returns are true
and correct in all material respects; and (c) all Taxes (whether or not reported
on such Tax Returns) have been paid, except those identified on Schedule 5.8(A)
which are being contested in good faith. With respect to all Taxes related to
the Assets, except as set forth on Schedule 5.8(B), (a) there are not currently
in effect any extension or waiver of any statute of limitations of any
jurisdiction regarding the assessment or collection of any such Tax; (b) there
are no administrative proceedings or lawsuits pending against the Assets or
Seller by any taxing authority; and (c) there are no Tax liens on any of the
Assets except for liens for Taxes not yet due.

Section 5.9    Compliance with Laws.  Except as disclosed on Schedule 5.9, the
Assets are, and the operation of the Assets is, in compliance with the
provisions and requirements of all Laws of all Governmental Bodies having
jurisdiction with respect to the Assets, or the ownership, operation,
development, maintenance, or use of any thereof, except where the failure to so
comply would not have a Material Adverse Effect. Except as disclosed on Schedule
5.9,  with respect to the Assets, Seller has not received any notices of alleged
violations or notices or claims of violations (“Violation Notices”) of any Laws,
including Environmental Laws.  Notwithstanding the foregoing, Seller makes no
representation or warranty, express or implied, under this Section relating to
any Environmental Liabilities or Environmental Law.

Section 5.10    Contracts.  The Contracts listed on Schedule 1.2(e) constitute
all of the material contracts and agreements related to the Assets and Seller is
in compliance with, and not in breach or default of its obligations under, all
such Contracts, except as disclosed on Schedule 5.10(a) and except such
non-compliance as would not, individually or the aggregate would not have a
Material Adverse Effect. To the knowledge of Seller, all Contracts are in full
force and effect and constitute valid and legally binding obligations of the
parties thereto and no breach or default under any Contract by any party thereto
(other than Seller) exists. Schedule 5.10(b) sets



29

--------------------------------------------------------------------------------

 

forth all of the following contracts and agreements to which any of the Assets
will be bound as of the Closing: (i) any agreement with any Affiliate of Seller;
(ii) any agreement or contract for the sale, exchange, or other disposition of
Hydrocarbons produced from or attributable to Seller’s interest in the Assets
that is not cancelable without penalty or other material payment on not more
than 30 days prior written notice; and (iii) any tax partnership agreement of or
binding upon Seller affecting any of the Assets.

Section 5.11    Payments for Hydrocarbon Production.  Except as set forth on
Schedule 5.11, to the knowledge of Seller, all rentals, royalties, excess
royalty, overriding royalty interests, Hydrocarbon production payments, and
other payments due and/or payable by Seller to overriding royalty holders and
other interest owners on or prior to the Effective Time under or with respect to
the Assets and the Hydrocarbons produced therefrom or attributable thereto, have
been timely and properly paid.

Section 5.12    Governmental Authorizations.  To Seller’s knowledge, except as
disclosed on Schedule 5.12, Seller has obtained and is maintaining all federal,
state and local governmental licenses, permits, franchises, orders, exemptions,
variances, waivers, authorizations, certificates, consents, rights, privileges
and applications therefor (the “Governmental Authorizations”) that are presently
necessary or required for the ownership and operation of the Assets as currently
owned and operated, the loss of which would, individually or in the aggregate,
have a Material Adverse Effect. To the knowledge of Seller, except as disclosed
in Schedule 5.7 or Schedule 5.12 and except as would not, individually or in the
aggregate, have a Material Adverse Effect, (i) Seller has operated the Assets in
accordance with the conditions and provisions of such Governmental
Authorizations, except as would not, individually or in the aggregate, have a
Material Adverse Effect, and (ii) no written notices of violation have been
received by Seller, and no proceedings are pending or threatened in writing that
might result in any modification, revocation, termination or suspension of any
such Governmental Authorizations or which would require any corrective or
remediation action by Seller.  Notwithstanding the foregoing, Seller makes no
representation or warranty, express or implied, under this Section relating to
any Governmental Authorization required by any Environmental Law.

Section 5.13    Preference Rights and Transfer Requirements.  To Seller’s
knowledge, none of the Assets, or any portion thereof, is subject to any
Preference Right or Transfer Requirement which are applicable to the
transactions contemplated by this Agreement, except for Preference Rights and
Transfer Requirements set forth on Schedule 5.13.

Section 5.14    Outstanding Capital Commitments.  As of the date hereof, there
are no outstanding AFEs or other commitments to make capital expenditures which
are binding on the Assets and which Seller reasonably anticipates will
individually require expenditures by the owner of the Assets after the Closing
Date in excess of $100,000 other than those shown on Schedule 5.14.

Section 5.15    Condemnation.  To Seller’s knowledge, as of the date hereof,
there is no actual or threatened taking (whether permanent, temporary, whole or
partial) of any part of the Properties by reason of condemnation or the threat
of condemnation.





30

--------------------------------------------------------------------------------

 

Section 5.16    Bankruptcy.  To Seller’s knowledge, there are no bankruptcy,
reorganization, or similar arrangement proceedings pending, being contemplated
by or threatened against Seller or any Affiliate of Seller.

Section 5.17    NGA.  No consent is required in connection with the transaction
contemplated hereby under the Natural Gas Policy Act of 1978, as amended. Seller
is not an interstate pipeline company within the meaning of the Natural Gas Act
of 1938.

Section 5.18    Investment Company.  Seller is not an investment company or a
company controlled by an investment company within the meaning of the Investment
Company Act of 1940, as amended.

Section 5.19    Limited Title.

(a)The Leases forming any part of the Properties are in full force and effect
and are valid and legally binding agreements among the parties thereto, their
successors and assigns, enforceable in accordance with their terms in all
material respects except for applicable bankruptcy and insolvency laws. All
rentals, royalties and other payments due and payable under any such Leases
forming a part of the Properties have been properly and timely paid and all
other obligations under such leases and related agreements attendant to the
ownership of the Properties have been met.

(b)There are no back-in, reversionary or similar interests (the vesting of which
is subject to future production) held by third parties which would reduce the
interest being conveyed to Purchaser in the Properties from that shown on
Exhibit A, A-1. 

Section 5.20    Areas of Mutual Interest; Tax Partnerships.  Except as set forth
in Schedule 5.20, none of the Assets is subject to (or has related to it) any
area of mutual interest (or similar) agreement or any tax partnership.

Section 5.21    Plugging Claims.    Seller will provide copies of any written
demands received by Seller from any Governmental Body or other persons to plug
and abandon any Wells located on the Lands.

Section 5.22    Property Costs.    Seller has timely and properly paid, or will
timely and properly pay, all Property Costs with respect to the Assets that
become due and payable prior to the Closing Date, subject to the adjustment of
Property Costs, as provided for herein.  

ARTICLE 6

“REPRESENTATIONS AND WARRANTIES OF PURCHASER”

Purchaser represents and warrants to Seller the following:

Section 6.1    Existence and Qualification.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Maryland; and Purchaser is duly qualified to do business as a foreign
corporation in every jurisdiction in which it is required to qualify in order to
conduct its business except where the failure to so qualify would not have a



31

--------------------------------------------------------------------------------

 

material adverse effect on Purchaser or its properties; and Purchaser is duly
qualified to do business as a foreign corporation in the respective
jurisdictions where the Assets are located.

Section 6.2    Power.  Purchaser has the corporate power and authority to enter
into and perform this Agreement and each other agreement, instrument or document
executed or to be executed by Purchaser in connection with the transactions
contemplated hereby and to consummate the transactions contemplated by this
Agreement. The execution, delivery, and performance by Purchaser of this
Agreement and each other agreement, instrument, or document executed or to be
executed by Purchaser in connection with the transactions contemplated hereby to
which it is a party, and the consummation by it of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary action of
Purchaser.

Section 6.3    Authorization and Enforceability.  The execution, delivery and
performance of this Agreement, and the performance of this Agreement and each
other agreement, instrument, or document executed or to be executed by Purchaser
in connection with the transactions contemplated hereby, and the consummation by
it of the transactions contemplated hereby and thereby,, have been duly and
validly authorized by all necessary corporate action on the part of Purchaser.
This Agreement has been duly executed and delivered by Purchaser (and all
documents required hereunder to be executed and delivered by Purchaser at
Closing will be duly executed and delivered by Purchaser) and this Agreement
constitutes, and at the Closing such documents will constitute, the valid and
binding obligations of Purchaser, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 6.4    No Conflicts.  The execution, delivery and performance of this
Agreement by Purchaser, and the transactions contemplated by this Agreement will
not (a) violate any provision of the [certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement, limited
partnership agreement] or other governing document of Purchaser, (b) result in a
default (with due notice or lapse of time or both) or the creation of any lien
or encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or agreement to which Purchaser is a party, (c)
violate any judgment, order, ruling, or regulation applicable to Purchaser as a
party in interest, (d) violate any Law applicable to Purchaser or any of its
assets, or (e) require any filing with, notification of or consent, approval or
authorization of any Governmental Body or authority, except any matters
described in clauses (b), (c), (d) or (e) above which would not have a material
adverse effect on Purchaser or the transactions contemplated hereby.

Section 6.5    Liability for Brokers’ Fees.  Seller shall not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser, for brokerage fees, finder’s fees,
agent’s commissions or other similar forms of compensation in connection with
this Agreement or any agreement or transaction contemplated hereby.

Section 6.6    Litigation.  There are no actions, suits or proceedings pending,
or to the actual knowledge of Purchaser’s officers, threatened in writing before
any Governmental Body



32

--------------------------------------------------------------------------------

 

or arbitrator against Purchaser or any Affiliate of Purchaser which are
reasonably likely to impair materially Purchaser’s ability to perform its
obligations under this Agreement.

Section 6.7    Financing.    At Closing Purchaser shall have obtained all
necessary financing arrangements, on terms and conditions reasonably acceptable
to Purchaser, to enable Purchaser to proceed to Closing under this Agreement.

Section 6.8    Limitation.  Except for the representations and warranties
expressly made by Seller in Article 5 of this Agreement, or contained in the
Assignment, or confirmed in any certificate furnished or to be furnished to
Purchaser pursuant to this Agreement, Purchaser represents and acknowledges that
(a) there are no representations or warranties, express, statutory or implied,
as to the Assets or prospects thereof, and (b) Purchaser has not relied upon any
oral or written information provided by Seller. Without limiting the generality
of the foregoing, Purchaser represents and acknowledges that Seller has made and
will make no representation or warranty regarding any matter or circumstance
relating to Environmental Laws, Environmental Liabilities, the release of
materials into the environment or protection of human health, safety, natural
resources or the environment or any other environmental condition of the Assets.
Purchaser further represents and acknowledges that it is knowledgeable of the
oil and gas business and of the usual and customary practices of producers such
as Seller and that it has had access to the Assets, the officers and employees
of Seller, and the books, records and files of Seller relating to the Assets,
and in making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser has relied solely on the basis of
its own independent due diligence investigation of the Assets.

Section 6.9    Investment Intent.  Purchaser is acquiring the Assets for its own
account for use in its trade or business, and not with a view toward or for sale
associated with any distribution thereof, nor with any present intention of
making a distribution thereof within the meaning of the Securities Act of 1933,
as amended and applicable state securities laws.

Section 6.10    Bankruptcy.  There are no bankruptcy, reorganization or
receivership proceedings pending against, threatened or deemed by Purchaser, in
its good faith opinion, to be imminent against Purchaser.

Section 6.11    Qualification.  Purchaser is now, and hereafter shall continue
to be, qualified to own and assume operatorship of federal and state oil, gas
and mineral leases in all jurisdictions where the Assets to be transferred to it
are located, and the consummation of the transactions contemplated in this
Agreement will not cause Purchaser to be disqualified as such an owner or
operator. To the extent required by the applicable state and federal
Governmental Bodies or by Law, Purchaser currently has, and will continue to
maintain, lease bonds, area-wide bonds or any other surety bonds as may be
required by, and in accordance with, such state or federal regulations governing
the ownership and operation of such leases.



33

--------------------------------------------------------------------------------

 

ARTICLE 7

“COVENANTS OF THE PARTIES”

Section 7.1    Access.  Between the date of execution of this Agreement and
continuing until the Title Claim Date, Seller will give Purchaser and its
representatives access to the Properties and access to the records in Seller’s
possession, for the purpose of conducting an investigation of the Assets, but
only to the extent that Seller may do so without violating any obligations to
any third party and to the extent that Seller has authority to grant such access
without breaching any restriction binding on Seller. In the event that access to
the Properties or Records is restricted for any reason, Seller shall advise
Purchaser in writing of such restriction. Such access by Purchaser shall be
limited to Seller’s normal business hours, and any weekends and after hours
requested by Purchaser that can be reasonably accommodated by Seller, and
Purchaser’s investigation shall be conducted in a manner that minimizes
interference with the operation of the Assets. All information obtained by
Purchaser and its representatives under this Section shall be subject to the
terms of Section 11.2(b)(vi) and the terms of that certain confidentiality
agreement between Seller and Purchaser dated October 22, 2014, as amended
November 21, 2014, (the “Confidentiality Agreement”).

Section 7.2    Government Reviews.  Seller and Purchaser, as applicable, shall
in a timely manner (a) make all required filings, if any, with and prepare
applications to and conduct negotiations with, each Governmental Body as to
which such filings, applications or negotiations are necessary or appropriate in
the consummation of the transactions contemplated hereby, and (b) provide such
information as each may reasonably request to make such filings, prepare such
applications and conduct such negotiations. Each Party shall cooperate with and
use all commercially reasonable efforts to assist the other with respect to such
filings, applications and negotiations.

Section 7.3    Notification of Breaches.  Until the Closing,

(a)Purchaser shall notify Seller promptly after Purchaser obtains actual
knowledge that any representation or warranty of Seller contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Seller prior to or on the Closing Date has not been so performed
or observed in any material respect.

(b)Seller shall notify Purchaser promptly after Seller obtains actual knowledge
that any representation or warranty of Purchaser contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Closing Date or that any covenant or agreement to be performed or observed
by Purchaser prior to or on the Closing Date has not been so performed or
observed in any material respect.

(c)If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date shall not have been so performed or observed in any material respect, but
if such breach of representation, warranty, covenant or agreement shall (if



34

--------------------------------------------------------------------------------

 

curable) be cured by the Closing (or, if the Closing does not occur, by the date
set forth in Section 10.1), then such breach shall be considered not to have
occurred for all purposes of this Agreement.

Section 7.4    Letters-in-Lieu; Assignments; Operatorship.

(a)Seller will execute on the Closing Date letters in lieu of division and
transfer orders relating to the Assets on forms prepared by Purchaser and
reasonably satisfactory to Seller to reflect the transactions contemplated
hereby.

(b)Seller will prepare and Seller and Purchaser will execute on the Closing Date
all assignments necessary to convey to Purchaser all Leases with a federal or
state Governmental Body in the form as prescribed by the applicable Governmental
Body and otherwise acceptable to Purchaser and Seller.

(c)Seller makes no representations or warranties to Purchaser as to
transferability or assignability of operatorship of any of the Assets.  Rights
and obligations associated with operatorship of such Assets are governed by
operating and similar agreements covering the Assets and will be decided in
accordance with the terms of such agreements.  However, Seller will assist
Purchaser in its efforts to succeed Seller as operator of any Wells included in
the Assets. Purchaser shall, promptly following Closing, file all appropriate
forms and declarations or bonds with federal and state Governmental Bodies
relative to its assumption of operatorship. Seller shall execute and deliver to
Purchaser and Purchaser shall promptly file the appropriate forms with the
applicable regulatory agency transferring operatorship of the Assets to
Purchaser.

Section 7.5    Public Announcements.  Until the Closing, neither Party shall
make any press release or other public announcement regarding the existence of
this Agreement, the contents hereof or the transactions contemplated hereby
without the prior written consent of the other; provided, however, the foregoing
shall not restrict disclosures by Purchaser or Seller which are required by
applicable securities or other Laws or the applicable rules of any stock
exchange having jurisdiction over the disclosing party or its Affiliates; and
provided, further, that Purchaser may disclose the existence and contents of
this Agreement and the transactions contemplated hereby to the Standard & Poor’s
and Moody’s rating agencies (provided that such agencies are obligated to keep
such information confidential). At or after Closing, the content of any press
release or public announcement shall be subject to the prior review and
reasonable approval of Seller and Purchaser, except to the extent required by
applicable securities or other Laws or the rules of any stock exchange having
jurisdiction over the disclosing party or its Affiliates.

Section 7.6    Operation of Business.

(a)Except as set forth on Schedule 7.6,  and subject to Section 1.1,
above, until the Closing, Seller (a) will operate its business in the ordinary
course, (b) will not, without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, commit to any operation, or series
of related operations, reasonably anticipated by Seller to require future
capital expenditures by the owner of the Assets in excess of $100,000,



35

--------------------------------------------------------------------------------

 

proportionate to Seller’s working interest, or make any capital expenditures in
excess of $100,000 proportionate to Seller’s working interest, or terminate,
materially amend, execute or extend any material agreements affecting the
Assets, including executing any agreements that cannot be terminated by ninety
(90) days or less notice without a termination payment or penalty, (c) will
maintain insurance coverage on the Assets presently furnished by nonaffiliated
third parties in the amounts and of the types presently in force, (d) will use
commercially reasonable efforts to maintain in full force and effect all Leases,
(e) will maintain all material governmental permits and approvals affecting the
Assets, (f) will not transfer, farmout, sell, hypothecate, encumber or otherwise
dispose of any material Assets except for sales and dispositions of Hydrocarbon
production and Equipment made in the ordinary course of business consistent with
past practices, (g) will not elect to not participate (or go “non-consent”) in
any operation proposed under any applicable operating agreement by any third
party pertaining to the Assets and (h) will not commit to do any of the
foregoing. Purchaser’s approval of any action restricted by this Section 7.6
shall be considered granted within ten (10) days (unless a shorter time is
reasonably required by the circumstances and such shorter time is specified in
Seller’s written notice) of Seller’s notice to Purchaser requesting such consent
unless Purchaser notifies Seller to the contrary in writing during that period.
In the event of an emergency, Seller may take such action as a prudent operator
would take and shall notify Purchaser of such action promptly thereafter.

(b)Notwithstanding anything to the contrary in this Agreement, Seller shall have
no liability to Purchaser for the incorrect payment of delay rentals, royalties,
shut-in payments or similar payments made during the period from the Effective
Time to the Closing Date or for failure to make such payments through mistake or
oversight. Seller shall continue from the Effective Time until Closing Date to
account for payments in its normal course of business.

(c)Purchaser acknowledges that Seller may own an undivided interest in certain
of the Assets and Purchaser agrees that the acts or omissions of the other
working interest owners who are not affiliated with Seller shall not constitute
a violation of the provisions of this Section 7.6 nor shall any action required
by a vote of working interest owners constitute such a violation so long as
Seller has voted its interest in a manner consistent with the provisions of this
Section 7.6.

Section 7.7    Preference Rights and Transfer Requirements.

(a)Purchaser’s purchase of the Assets is expressly subject to all validly
existing and applicable Preference Rights and Transfer Requirements. Prior to
the Closing Date, Seller shall initiate all procedures which in Seller’s good
faith judgment are reasonably required to comply with or obtain the waiver of
all Preference Rights and Transfer Requirements set forth in Schedule 5.13 with
respect to the transactions contemplated by this Agreement. Seller shall not be
obligated to pay any consideration to (or incur any cost or expense for the
benefit of) the holder of any Preference Right or Transfer Requirement in order
to obtain the waiver thereof or compliance therewith.

(b)The portion of the Purchase Price to be allocated to any Asset or portion
thereof affected by a Preference Right (a “Preference Property”) or that becomes
a Retained



36

--------------------------------------------------------------------------------

 

Asset shall be the portion of the Purchase Price allocated thereto in Exhibit
A-1. If a Preference Property or a Retained Asset affects only a portion of a
Property and a portion of the Purchase Price has not been allocated specifically
to such portion of a Property in Exhibit A-1, then the portion of the Purchase
Price to be allocated to such Preference Property or Retained Asset shall be
determined in a reasonable manner taking into account the net acreage (or net
acre feet, as appropriate) that the portion of such Property affected by such
Preference Property or Retained Asset bears to the net acreage (or net acre
feet, as appropriate) in the entire Property. Any Preference Property or
Retained Asset that is a Property shall include a pro rata share of all of
Seller’s right, title and interest in, to and under all Contracts, Surface
Contracts, Equipment, Hydrocarbon production and Records included in the Assets
that are directly related or attributable to such Preference Property or
Retained Asset.

(c)If the holder of a Preference Right who has been offered a Preference
Property pursuant to Section 7.7(a) elects prior to Closing to purchase such
Preference Property in accordance with the terms of such Preference Right, and
Seller and Purchaser receive written notice of such election prior to the
Closing, such Preference Property will be eliminated from the Assets and the
Purchase Price shall be reduced by the portion of the Purchase Price allocated
to such Preference Property pursuant to Section 7.7(b). Except as provided in
Section 7.7(d), if the holder of a Preference Right who has been offered a
Preference Property or who has been requested to waive its Preference Right
pursuant to Section 7.7(a) does not elect to purchase such Preference Property
or waive such Preference Right with respect to the transactions contemplated by
this Agreement prior to the Closing Date and the time in which the Preference
Right may be exercised has not expired, Closing shall be deferred until the date
and time on which the Preference Right may be exercised has expired; however,
Closing shall occur upon such expiration in the manner provided above. 

(d)If: (i) a third party brings any suit, action or other proceeding prior to
the Closing seeking to restrain, enjoin or otherwise prohibit the consummation
of the transactions contemplated hereby in connection with a claim to enforce a
Preference Right; or (ii) any of the Properties is subject to a Transfer
Requirement that provides that transfer of such Asset without compliance with
such Transfer Requirement will result in termination or other material
impairment of any rights in relation to such Asset, and such Transfer
Requirement is not waived, complied with or otherwise satisfied prior to the
Closing Date, then, unless otherwise mutually agreed by Seller and Purchaser,
the Asset or portion thereof affected by such Preference Right or Transfer
Requirement (a “Retained Asset”) shall be held back from the Assets to be
transferred and conveyed to Purchaser at Closing and the Purchase Price to be
paid at Closing shall be reduced by the portion of the Purchase Price which is
allocated to such Retained Asset pursuant to Section 7.7(b). Any Retained Asset
so held back at the initial Closing will be conveyed to Purchaser at a delayed
Closing (which shall become the new Closing Date with respect to such Retained
Asset), within ten (10) days following the date on which the suit, action or
other proceeding, if any, referenced in clause (i) above is settled or a
judgment is rendered (and no longer subject to appeal) permitting transfer of
the Retained Asset to Purchaser pursuant to this Agreement and Seller obtains,
complies with, obtains a waiver of or notice of election not to exercise or
otherwise satisfies all remaining Preference Rights and Transfer Requirements
with respect to such Retained Asset as contemplated by this Section. At the
delayed Closing, Purchaser shall pay Seller a purchase price equal to the amount
by which the Purchase Price was reduced on account of the holding back of such
Retained Asset (as adjusted pursuant to Section



37

--------------------------------------------------------------------------------

 

2.2 through the new Closing Date therefor); provided, however, if all such
Preference Rights and Transfer Requirements with respect to any Retained Asset
so held back at the initial Closing are not obtained, complied with, waived or
otherwise satisfied as contemplated by this Section within one hundred eighty
(180) days after the initial Closing has occurred with respect to any Assets,
then such Retained Asset shall be eliminated from the Assets and this Agreement,
unless Seller and Purchaser mutually agree to proceed with a closing on such
Retained Asset in which case Purchaser shall be deemed to have waived any
objection (and shall be obligated to indemnify the Seller Indemnities for all
Claims) with respect to non-compliance with such Preference Rights and Transfer
Requirements with respect to such Retained Asset.

(e)Purchaser acknowledges that Seller desires to sell all of the Assets and
would not have entered into this Agreement but for Purchaser’s agreement to
purchase all of the Assets as herein provided. Accordingly, it is expressly
understood and agreed that Seller does not desire to sell any Preference
Property unless the sale of all of the Assets is consummated by the Closing Date
in accordance with the terms of this Agreement. In furtherance of the foregoing,
Seller’s obligation hereunder to sell the Preference Properties to Purchaser is
expressly conditioned upon the consummation by the Closing Date of the sale of
all of the Assets in accordance with the terms of this Agreement, either by
conveyance to Purchaser or conveyance pursuant to an applicable Preference
Right; provided that, nothing contained herein is intended or shall operate to
extend or apply any Preference Right to any portion of the Assets which is not
otherwise burdened thereby. Time is of the essence with respect to the parties’
agreement to consummate the sale of the Assets by the Closing Date (or by the
delayed Closing Date pursuant to Section 7.7(d)).

Section 7.8    Tax Matters.

(a)Subject to the provisions of Section 12.3, Seller shall be responsible for
all Taxes related to the Assets (other than ad valorem, property, severance,
Hydrocarbon production and similar Taxes based upon or measured by the ownership
or operation of the Assets or the production of Hydrocarbons therefrom, which
are addressed in the definition of Property Costs) attributable to any period of
time at or prior to the Effective Date, and Purchaser shall be responsible for
all such Taxes related to the Assets attributable to any period of time after
the Effective Date. Regardless of which party is responsible, Seller shall
handle payment to the appropriate Governmental Body of all Taxes with respect to
the Assets which are required to be paid prior to Closing (and shall file all
Tax Returns with respect to such Taxes). If requested by Purchaser, Seller will
assist Purchaser with preparation of all ad valorem and property Tax Returns due
on or before December 31, 2015 (including any extensions requested). Seller
shall deliver to Purchaser within thirty (30) days of filing copies of all Tax
Returns filed by Seller after the Closing Date relating to the Assets and any
supporting documentation provided by Seller to taxing authorities, excluding Tax
Returns related to income tax, franchise tax, or other similar Taxes.

(b)Purchaser agrees to cooperate (at no cost or liability to Purchaser) with
Seller so that Seller’s transfer of the Assets to Purchaser shall, at Seller’s
election, be accomplished in a manner enabling the transfer to qualify as a part
of a like-kind exchange of property by Seller within the meaning of Section 1031
of the Code. If Seller so elects, Purchaser shall reasonably cooperate with
Seller to effect such like-kind exchange, which cooperation shall



38

--------------------------------------------------------------------------------

 

include, without limitation, taking such actions as Seller reasonably requests
in order to pay the Purchase Price in a manner which enables such transfer to
qualify as part of a like-kind exchange of property within the meaning of
Section 1031 of the Code, and Purchaser agrees that Seller may assign its rights
(but not its obligations) under this Agreement to a qualified intermediary as
defined in Treasury Regulations Section 1.1031(k) – 1(g)(4)(iii) under United
States Treasury Regulations, to qualify the transfer of the Purchase Price as a
part of a like-kind exchange of property within the meaning of Section 1031 of
the Code.

Section 7.9    Further Assurances.  After Closing, Seller and Purchaser each
agrees to take such further actions and to execute, acknowledge and deliver all
such further documents as are reasonably requested by the other party for
carrying out the purposes of this Agreement or of any document delivered
pursuant to this Agreement.

ARTICLE 8

“CONDITIONS TO CLOSING”

Section 8.1    Conditions of Seller to Closing.  The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject, at the
option of Seller, to the satisfaction on or prior to Closing of each of the
following conditions:

(a)Representations. The representations and warranties of Purchaser set forth in
Article 6 shall be true and correct as of the date hereof and as of the Closing
Date as though made on and as of the Closing Date; provided, however, that, if
any such representation and warranty is not qualified by a standard of
materiality, such representation and warranty need only be true and correct in
all material respects;

(b)Performance. Purchaser shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c)Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body; provided, however, Closing shall
proceed notwithstanding any suits, actions or other proceedings seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby brought by holders of Preference Rights seeking to enforce
such rights with respect to Assets with aggregate Allocated Values of less than
fifteen percent (15%) of the unadjusted Purchase Price, and the Assets subject
to such suits, actions or other proceedings shall be treated in accordance with
Section 7.7;

(d)Deliveries. Purchaser shall have delivered to Seller duly executed
counterparts of the Assignment and all other documents and certificates to be
delivered by Purchaser under Section 9.3;

(e)Defects. The adjustment to the Purchase Price on account of the sum of all
(i) Title Defect Amounts for Title Defects determined under Section 3.4(e) prior
to Closing, plus



39

--------------------------------------------------------------------------------

 

(ii) Environmental Defect Amounts for Environmental Defects determined under
Section 4.3 prior to Closing, shall be not more than fifteen percent (15%) of
the unadjusted Purchase Price;

(f)Casualty or Condemnation. The aggregate losses from casualties to the Assets
and takings of Assets under right of eminent domain shall be not more than ten
percent (10%) of the unadjusted Purchase Price.

(g)Payment. Purchaser shall have paid the Closing Payment.

Section 8.2Conditions of Purchaser to Closing.  The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject, at the
option of Purchaser, to the satisfaction on or prior to Closing of each of the
following conditions:

(a)Representations. The representations and warranties of Seller set forth in
Article 5 shall be true and correct as of the date hereof and as of the Closing
Date as though made on and as of the Closing; provided, however, that, if any
such representation and warranty is not qualified by a standard of materiality,
such representation and warranty need only be true and correct in all material
respects.

(b)Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;

(c)Pending Litigation. No suit, action or other proceeding by a third party
(including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body; provided, however, Closing shall
proceed notwithstanding any suits, actions or other proceedings seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby brought by holders of Preference Rights seeking to enforce
such rights with respect to Assets with aggregate Allocated Values of less than
fifteen percent (15%) of the unadjusted Purchase Price, and the Assets subject
to such suits, actions or other proceedings shall be treated in accordance with
Section 7.7;

(d)Deliveries. Seller shall have delivered to Purchaser duly executed
counterparts of the Assignment and all other documents and certificates to be
delivered by Seller under Section 9.2;

(e)Defects. The adjustment to the Purchase Price on account of the sum of all
(i) Title Defect Amounts for Title Defects determined under Section 3.4(e) prior
to the Closing, plus (ii) Environmental Defect Amounts for Environmental Defects
determined under Section 4.3 prior to Closing, shall be not more than fifteen
percent (15%) of the unadjusted Purchase Price; and

(f)Casualty or Condemnation. The aggregate losses from casualties to the Assets
and takings of Assets under right of eminent domain shall be not more than ten
percent (10%) of the unadjusted Purchase Price





40

--------------------------------------------------------------------------------

 

(g)Preference Rights. The aggregate Allocated Value of all Preference Properties
for which the relevant Preference Right (i) has been exercised or (ii) has not
been waived and the time in which the Preference Right may be exercised has not
expired, exceeds fifteen percent (15%) of the unadjusted Purchase Price.

(h)Financing.    Purchaser shall have obtained all necessary financing
arrangements, on terms and conditions reasonably acceptable to Purchaser, to
enable Purchaser to proceed to Closing under this Agreement.

(i)No Prior Sale.  Subject to the exercise of Preference Rights, Seller shall
not have sold all or any part of the Assets as permitted under Section 1.1,
above.

ARTICLE 9

“CLOSING”

Section 9.1    Time and Place of Closing.

(a)Consummation of the purchase and sale transaction contemplated by this
Agreement (the “Closing”), shall, unless otherwise agreed to in writing by
Purchaser and Seller, take place at the offices of Seller, located in the
Guaranty Bank Building in Denver, Colorado, at 10:00 a.m., local time, on the
date that is sixty (60) days following the date of full execution of this
Agreement (or if such date is not a Business Day, then on the first Business Day
thereafter) but in no event later than September 1, 2015, or if all conditions
in Article 8 to be satisfied prior to Closing have not yet been satisfied or
waived, as soon thereafter as such conditions have been satisfied or waived,
subject to the rights of the parties under Article 10.

(b)The date on which the Closing occurs is herein referred to as the “Closing
Date.”

Section 9.2    Obligations of Seller at Closing.  At the Closing, upon the terms
and subject to the conditions of this Agreement, Seller shall deliver or cause
to be delivered to Purchaser, the following:

(a)the Assignment, in sufficient duplicate originals to allow recording in all
appropriate jurisdictions and offices, duly executed by Seller;

(b)the Transition Services Agreement(s) in the form(s) attached hereto as
Exhibit D, duly executed by Seller;

(c)if or to the extent necessary, letters-in-lieu of transfer orders covering
the Assets, duly executed by Seller;

(d)consents and releases from Seller’s applicable lending and/or banking
institutions having liens, mortgages, deeds of trust or security interests in
all or any portion of the Assets;





41

--------------------------------------------------------------------------------

 

(e)a certificate duly executed by an authorized corporate officer of Seller,
dated as of Closing, certifying on behalf of Seller that the conditions set
forth in Sections 8.2(a) and 8.2(b) have been fulfilled;

(f)one (1) original executed statement described in Treasury Regulation §1.1445-
2(b)(2) certifying that Seller is not a foreign person within the meaning of the
Code.

Section 9.3    Obligations of Purchaser at Closing.  At the Closing, upon the
terms and subject to the conditions of this Agreement, Purchaser shall deliver
or cause to be delivered to Seller, the following:

(a)a wire transfer of the Closing Payment in same-day funds;

(b)the Assignment, duly executed by Purchaser;

(c)the Transition Services Agreement(s) in the form(s) attached hereto as
Exhibit D, duly executed by Purchaser;

(d)if or to the extent necessary, letters-in-lieu of transfer orders covering
the Assets, duly executed by Purchaser; and

(e)a certificate by an authorized corporate officer of Purchaser, dated as of Closing, certifying on behalf of Purchaser
that the conditions set forth in Sections 8.1(a) and 8.1(b) have been fulfilled.

Section 9.4    Closing Payment and Post-Closing Purchase Price Adjustments.

(a)Not later than five (5) Business Days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser, based upon the best information available to
Seller, a preliminary settlement statement (the “Preliminary Settlement
Statement”) estimating the Adjusted Purchase Price after giving effect to all
Purchase Price adjustments provided for in this Agreement. Purchaser shall have
until the Business Day prior to Closing to review the Preliminary Settlement and
provide adjustments to Seller.  Seller agrees to work in good faith with
Purchaser to revise the Preliminary Settlement Statement. The estimate delivered
in accordance with this Section 9.4(a) shall constitute the dollar amount to be
paid by Purchaser to Seller at the Closing (the “Closing Payment”).

(b)As soon as reasonably practicable after the Closing but not later than one
hundred and twenty (120) days following the Closing Date, Seller shall prepare
and deliver to Purchaser a statement setting forth the final calculation of the
Adjusted Purchase Price and showing the calculation of each adjustment, based,
to the extent possible, on actual credits, charges, receipts and other items
before and after the Effective Time and taking into account all adjustments
provided for in this Agreement. Seller shall at Purchaser’s request supply
reasonable documentation available to support any credit, charge, receipt or
other item. As soon as reasonably practicable but not later than the 30th day
following receipt of Seller’s statement hereunder, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes be made
to such Statement. Any objection not asserted by Purchaser within such 30-day
period shall be deemed waived, and Seller’s calculation in such statement shall
be



42

--------------------------------------------------------------------------------

 

deemed final and binding (and such Statement shall be the “Final Settlement
Statement”). If Purchaser does timely assert an objection or change, then the
Parties shall undertake to agree on the final statement of the Adjusted Purchase
Price no later than one hundred eighty (180) days after the Closing Date. In the
event the Parties cannot reach agreement within such period of time, either
Party may refer the remaining matters in dispute to a nationally-recognized
independent accounting firm, as may be accepted by Purchaser and Seller, for
review and final determination. The accounting firm shall conduct the
arbitration proceedings in Denver, Colorado in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section 9.4. The accounting firm’s
determination shall be made within thirty (30) days after submission of the
matters in dispute and shall be final and binding on both Parties, without right
of appeal. In determining the proper amount of any adjustment to the Purchase
Price, the accounting firm shall not increase the Purchase Price more than the
increase proposed by Seller nor decrease the Purchase Price more than the
decrease proposed by Purchaser, as applicable, and the Final Settlement
Statement shall include those calculations determined by such accounting firm,
together with such calculations as the Parties had mutually agreed to (or been
deemed to agree to, as described above). The accounting firm shall act as an
expert for the limited purpose of determining the specific disputed matters
submitted by either party and may not award damages or penalties to either Party
with respect to any matter. Seller and Purchaser shall each bear its own legal
fees and other costs of presenting its case. Each Party shall bear one-half of
the costs and expenses of the accounting firm. Within ten (10) Business Days
after the date on which the Parties or the accounting firm, as applicable,
finally determines the disputed matters: (x) Purchaser shall pay to Seller the
amount by which the Adjusted Purchase Price exceeds the Closing Payment or (y)
Seller shall pay to Purchaser the amount by which the Closing Payment exceeds
the Adjusted Purchase Price, as applicable.

(c)All payments made or to be made hereunder to Seller shall be by electronic
transfer of immediately available funds to the account of Warren Resources,
Inc., pursuant to wire transfer instructions to be provided to Purchaser prior
to the Closing, for the credit of Seller or to such other bank and account as
may be specified by Seller in writing. All payments made or to be made hereunder
to Purchaser shall be by electronic transfer of immediately available funds to a
bank and account specified by Purchaser in writing to Seller.

(d)From and after the final calculation and determination of the Final
Settlement Statement, as described in Section 9.4(b) above, and payment of the
required amounts under Section 9.4(c) above, the provisions of Section 2.2 and
this Section 9.4 shall terminate and all further liabilities and obligations
regarding the Assets shall be addressed exclusively under Sections 11.2 and
11.3.

ARTICLE 10

“TERMINATION”

Section 10.1    Termination.  Unless terminated earlier pursuant to other
provisions provided herein, this Agreement may be terminated at any time prior
to Closing: (a) by the mutual prior written consent of Seller and Purchaser; (b)
by Seller or Purchaser, if Closing has not occurred on or before September 1,
2015; (c) by Purchaser, if the Closing conditions set forth



43

--------------------------------------------------------------------------------

 

in Section 8.2 have not been satisfied and cannot be cured; or (d) by Seller, if
the Closing conditions set forth in Section 8.1 have not been satisfied and
cannot be cured.

Section 10.2    Effect of Termination.  If this Agreement is terminated pursuant
to Section 10.1, this Agreement shall become void and of no further force or
effect (except for the provisions of Sections 4.4,  5.6,  6.5,  7.5,
 11.2(b)(vi),  11.6,  11.7,  12.7,  12.13,12.16 and 12.17, all of which shall
continue in full force and effect), and Seller shall be free immediately to
enjoy all rights of ownership of the Assets and to sell, transfer, encumber or
otherwise dispose of the Assets to any party without any restriction under this
Agreement. Notwithstanding anything to the contrary in this Agreement, the
termination of this Agreement under Section 10.1(b) shall not relieve any party
from liability for any willful or negligent failure to perform or observe in any
material respect any of its agreements or covenants contained herein which are
to be performed or observed at or prior to Closing. In the event this Agreement
terminated pursuant to Section 10.1(c) or Section 10.1(d) because a Party has
willfully or negligently failed to perform or observe in any material respect
any of its agreements or covenants contained herein which are to be performed at
or prior to Closing, then the other Party shall be entitled to all remedies
available at law or in equity and shall be entitled to recover court costs and
attorneys’ fees in addition to any other relief to which such Party may be
entitled.

ARTICLE 11

“POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS”

Section 11.1    Assumed Seller Obligations.  Without limiting Purchaser’s rights
to indemnity under this ARTICLE 11, on the Closing Date Purchaser shall assume
and hereby agrees to fulfill, perform, pay and discharge (or cause to be
fulfilled, performed, paid or discharged) all of the obligations and liabilities
of Seller, known or unknown, with respect to the Assets, regardless of whether
such obligations or liabilities arose prior to, on or after the Effective Time,
including but not limited, to obligations to: (a) pay working interests,
royalties, overriding royalties and other interests held in suspense, (b)
properly plug and abandon any and all wells, including inactive wells or
temporarily abandoned wells, drilled on or allocable to the Properties or
otherwise pursuant to the Assets, (c) replug any well, wellbore, or previously
plugged well on the Properties to the extent required by a Governmental Body,
and remediate as required under applicable Laws, (d) dismantle, decommission,
salvage and remove any equipment, structures, materials, platforms, pipelines,
flowlines, and property of whatever kind related to or associated with
operations and activities conducted on the Properties or otherwise pursuant to
the Assets, and remediate as required under applicable Laws, (e) clean up,
restore and/or remediate the premises covered by or related to the Assets in
accordance with applicable agreements and Laws, (f) perform all obligations
applicable to or imposed on the lessee, owner, or operator under the Leases and
related contracts, or as required by applicable Laws, including, without
limitation, all Environmental Laws and with regard to any Environmental
Liabilities, (g) pay all Royalty Amounts, (h) make all payments to the land or
surface owner under any of the Surface Owner Agreements, and (i) satisfy any
Imbalance obligations (all of said obligations and liabilities, subject to the
exclusions below, being referred to herein as the “Assumed Seller Obligations”);
provided, however, that Purchaser does not hereby assume any obligations or
liabilities of Seller to the extent that they are (collectively, the “Retained
Obligations”):





44

--------------------------------------------------------------------------------

 

(a)attributable to or arise out of the Excluded Assets;

(b)matters for which Seller is required to indemnify Purchaser under Section
11.2(c), but only to the limits specified in Section 11.5 below, and also
subject to Section 11.4.

Section 11.2    Indemnities.

(a)Definitions.  “Claim” or “Claims” means, unless specifically provided
otherwise, all claims, damages, liabilities, losses, demands, liens, fines,
penalties, causes of action of any kind, obligations, costs (including payment
of all reasonable attorneys’ fees and costs of litigation), judgments, interest
and awards or amounts of any kind or character, whether under judicial
proceedings, administrative proceedings, investigation by a Governmental Body or
otherwise, or conditions in the premises of or attributable to any Person or
Persons or any Party or Parties, breach of representation or warranty (expressed
or implied), under any theory of tort, contract, breach of contract (including
any Claims which arise by reason of indemnification or assumption of liability
contained in other contracts entered into by an Indemnified Party hereunder), at
law or in equity, under statute, or otherwise, arising out of, or incident to or
in connection with this Agreement or the ownership or operation of the Assets;
provided, however, that under no circumstance shall Claims include any claim for
consequential, special, multiple, punitive or exemplary damages, including
without limitation damages arising from loss or interruption of business,
profits, business opportunity or goodwill, loss of use of facilities, loss of
capital, claims of customers or any cost or expense related thereto, except to
the extent such damages have been recovered by a third person and are the
subject of a third party claim for which indemnification is available under the
express terms of this Article 11.

The phrase “REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF
ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE
OR IN PART BY:

THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE, PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR OTHER FAULT OF PURCHASER
INDEMNITEES, SELLER INDEMNITEES, INVITEES AND/OR THIRD PARTIES; AND/OR

A PRE-EXISTING DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER’S
PROPERTY OR SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS),
INVITEES AND/OR THIRD PARTIES.

(b)Purchaser Indemnity Obligation. Subject only to Section 11.2(c), Purchaser
shall be responsible for and indemnify, defend, release and hold harmless Seller
Indemnitees from and against all Claims caused by, arising out of or resulting
from:

(i)the Assumed Seller Obligations, REGARDLESS OF FAULT;

(ii)the ownership, use or operation of the Assets after the Effective Time,
REGARDLESS OF FAULT;





45

--------------------------------------------------------------------------------

 

(iii)Purchaser’s breach of any of Purchaser’s covenants or agreements contained
in Article 7, REGARDLESS OF FAULT;

(iv)any breach of any representation or warranty made by Purchaser contained in
Article 6 of this Agreement or confirmed in the certificate delivered by
Purchaser at Closing pursuant to Section 9.3(d), REGARDLESS OF FAULT;

(v)Environmental Laws, Environmental Liabilities, the release of materials into
the environment or protection of human health, safety, natural resources or the
environment, or any other environmental condition of the Assets, REGARDLESS OF
FAULT; and

(vi)Purchaser Indemnitees’ access under Section 4.1,  Section 7.1, or otherwise,
to the Assets, the Records and other related activities or information prior to
the Closing, REGARDLESS OF FAULT.

It is expressly provided that Purchaser shall have no obligation to
indemnify, defend, release and hold harmless Seller Indemnitees from
and against any of the foregoing Claims directly caused by or directly resulting
from the gross negligence or willful misconduct of Seller, but solely limited to
the extent of Seller’s indemnification obligation under Section 11.2(c) below.

(c)Seller Indemnity Obligation. Subject to the limitations contained in Section
11.5, Seller shall be responsible for and indemnify, defend and hold harmless
Purchaser against and from all Claims caused by, arising out of or resulting
from (i) any breach of any representation or warranty made by Seller contained
in Article 5 of this Agreement or confirmed in the certificate delivered by
Seller at Closing pursuant to Section 9.2(e); (ii) Seller’s breach of any of
Seller’s post-Closing covenants or agreements contained in Article 7; (iii) the
Retained Obligations and (iv) the gross negligence or willful misconduct of
Seller in connection with Seller’s operations of the Assets prior to Effective
Time, and only insofar as Claims for the same are asserted within twelve (12)
months after the Closing Date.

(d)Additional Provisions. It is the intention of the Parties that this Article
11 and Section 4.4 shall exclusively govern the allocation of risks and
liabilities between Purchaser and Seller and the remedies available to the
Parties with regard to the subject matter covered thereby, except solely to the
extent that it is expressly stated (whether elsewhere in this Article 11 or in
some other Article hereof) that the provisions of such other Article (or part
thereof) shall control over the terms of all or part of this Article 11.  

Notwithstanding anything to the contrary contained in this Agreement, this
Section 11.2 contains the Parties’ exclusive remedy against each other with
respect to breaches of the representations, warranties, covenants and agreements
of the Parties contained in this Agreement and the confirmations of such
representations, warranties, covenants and agreements confirmed in the
certificate delivered by each party at Closing pursuant to Sections 9.2(c) or
9.3(d), as applicable.

In connection with Purchaser Indemnitees’ access to the Assets prior to Closing,
the Parties acknowledge that such access may be subject to boarding agreements,
releases or other



46

--------------------------------------------------------------------------------

 

agreements required by Seller or the operator of non-Seller operated Properties.
In the event of a conflict between the provisions of such agreements and Section
11.2(b)(vi) of this Agreement, Section 11.2(b)(vi) of this Agreement shall
control.

Section 11.3    Indemnification Actions.  All claims for indemnification under
Section 11.2 shall be asserted and resolved as follows:

(a)For purposes of this Article 11, the term “Indemnifying Party” means the
Party or Parties having an obligation to indemnify another Party or Parties
pursuant to the terms of this Agreement. The term “Indemnified Party” means the
Party or Parties having the right to be indemnified by another Party or Parties
pursuant to the terms of this Agreement.

(b)To make a claim for indemnification (“Indemnity Claim”) under Section 11.2,
and/or any other Article (or part thereof) expressly stating that it controls
over the terms of this Article 11, an Indemnified Party shall notify the
Indemnifying Party in writing of its Indemnity Claim, including the specific
details of and specific basis under this Agreement for its Indemnity Claim (the
“Claim Notice”). The Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Claim for which it seeks
indemnification and shall enclose a copy of all papers (if any) served with
respect to the Claim; provided that the failure of any Indemnified Party to give
notice of a Claim as provided in this Section 11.3 shall not relieve the
Indemnifying Party of its obligations under Section 11.2, except to the extent
such failure results in insufficient time being available to permit the
Indemnifying Party to effectively defend against the Claim or otherwise
prejudices the Indemnifying Party’s ability to defend against the Claim. In the
event that the Indemnity Claim is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement which was inaccurate or
breached.

(c)The Indemnifying Party shall have thirty (30) days after its receipt of the
Claim Notice to notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against the relevant Claim at the sole
cost and expense of the Indemnifying Party. The Indemnified Party is authorized,
prior to and during such 30-day period, to file any motion, answer or other
pleading that it shall deem necessary or appropriate to protect its interests or
those of the Indemnifying Party and that is not prejudicial to the Indemnifying
Party.

(d)If the Indemnifying Party admits its liability to indemnify the Indemnified
Party, it shall have the right and obligation to diligently defend, at its sole
cost and expense, the Claim. The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof. If
requested by the Indemnifying Party, the Indemnified Party agrees to cooperate
in contesting any Claim which the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Claim controlled by the Indemnifying Party pursuant to this Section
11.3(d). An Indemnifying Part y shall not, without the written consent of the
Indemnified Party: (i) settle any Claim or consent to the entry of any judgment
with respect thereto which does not include an unconditional written release of
the Indemnified Party from all liability in respect of such Claim, or (ii)
settle any Claim or consent to the entry of any judgment with respect thereto in
any



47

--------------------------------------------------------------------------------

 

manner that may materially and adversely affect the Indemnified Party (other
than as a result of money damages covered by the indemnity).

(e)If the Indemnifying Party does not admit its liability to indemnify the
Indemnified Party or admits its liability but fails to diligently prosecute or
settle the Claim, then the Indemnified Party shall have the right to defend
against the Claim at the sole cost and expense of the Indemnifying Party, with
counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its liability and assume the defense of the Claim at
any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability for a Claim, the Indemnified Party
shall send written notice to the Indemnifying Party of any proposed settlement
and the Indemnifying Party shall have the option for ten (10) Business Days
following receipt of such notice to: (i) admit in writing its liability to
indemnify the Indemnified Party from and against the Claim, and (ii) if
liability is so admitted, reject, in its reasonable judgment, the proposed
settlement.

Section 11.4    Release.

(a)PURCHASER RELEASES, HOLDS HARMLESS AND FOREVER DISCHARGES SELLER INDEMNITEES
FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR ARISING IN
THE FUTURE, CONTINGENT OR OTHERWISE, WHICH PURCHASER MIGHT NOW OR SUBSEQUENTLY
MAY HAVE AGAINST SELLER INDEMNITEES RELATING DIRECTLY OR INDIRECTLY TO THE
ASSETS, THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CLAIMS ARISING OUT OF OR
INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OF 1980, AS AMENDED, REGARDLESS OF FAULT.

(b)Purchaser covenants and agrees that it will not attempt to avoid the effect
of the release made by it above by later arguing that at the time of the release
it did not fully appreciate the extent of any such Claims, including without
limitation, environmental Claims.

Section 11.5    Limitation on Actions.

(a)The representations and warranties of the Parties in this Agreement shall
survive the Closing and terminate twelve (12) months after the Closing Date. The
covenants and agreements provided for in this Agreement shall not survive
Closing except that covenants and agreements contemplated to be complied with or
performed following the Closing shall survive indefinitely. Representations,
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration, provided that there shall be no termination
of any bona fide Claim asserted pursuant to this Agreement with respect to the
breach of such a representation, warranty, covenant or agreement on or before
its expiration date.





48

--------------------------------------------------------------------------------

 

(b)The indemnities in Sections 11.2(b)(iii),  11.2(b)(iv),  11.2(c)(i) and
11.2(c)(ii) shall terminate as of the termination date of each respective
representation, warranty, covenant or agreement that is subject to
indemnification, except in each case as to Claims asserted pursuant to this
Agreement with respect to the breach of such representation, warranty, covenant
or agreement on or before such termination date. Purchaser’s indemnities in
Sections 11.2(b)(i),  11.2(b)(ii), 11.2(b)(v) and 11.2(b)(vi) and Seller’s
indemnity in Section 11.2(c)(iii) shall continue without time limit.

(c)Seller shall not have any liability for any indemnification under Section
11.2 until and unless the aggregate amount of the liability for all Claims for
which Claim Notices are delivered by Purchaser exceeds five percent (5%) of the
Purchase Price, and then only to the extent such damages exceed such five
percent (5%) of the Purchase Price (without regard to and not including the
adjustments to the Purchase Price under Section 2.2 and any payments in respect
thereof).

(d)Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Seller shall not be required to indemnify Purchaser for aggregate
damages in excess of twenty percent (20%) the final Adjusted Purchase Price,
REGARDLESS OF FAULT.

Section 11.6    Disclaimers.

(a)EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 5 OF THIS
AGREEMENT, OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO
SECTION 9.2(c), OR IN THE ASSIGNMENT: (I) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO PURCHASER OR ANY OF
ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO PURCHASER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b)EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 5 OF THIS AGREEMENT, OR
CONFIRMED IN THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION
9.2(c), OR IN THE ASSIGNMENT, AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS,
CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY
PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE



49

--------------------------------------------------------------------------------

 

REVENUES GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE
ASSETS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
THIRD PARTIES, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM
REDHIBITORY VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE
ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.

(c)SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL
LIABILITIES, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF
HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER
ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND PURCHASER
SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF
THEIR ENVIRONMENTAL CONDITION.

Section 11.7    Waiver of Trade Practices Acts.

(a)It is the intention of the Parties that Purchaser's rights and remedies with
respect to this transaction and with respect to all acts or practices of Seller,
past, present or future, in connection with this transaction shall be governed
by legal principles other than the Colorado Consumer Protection Act, C.R.S.
6-1-101-- et seq. (the “CCPA”). As such, Purchaser hereby waives the
applicability of the CCPA to this transaction and any and all duties, rights or
remedies that might be imposed by the CCPA, whether such duties, rights and
remedies are applied directly by the CCPA itself or indirectly in connection
with other statutes. Purchaser acknowledges, represents and warrants that it is
purchasing the goods and/or services covered by this Agreement for commercial or
business use; that it has assets of $5,000,000.00 or more according to its most
recent financial statement prepared in accordance with generally accepted
accounting principles; that it has knowledge and experience in financial and
business matters that



50

--------------------------------------------------------------------------------

 

enable it to evaluate the merits and risks of a transaction such as this; and
that it is not in a significantly disparate bargaining position with Seller.

(b)Purchaser expressly recognizes that the price for which Seller has agreed to
perform its obligations under this Agreement has been predicated upon the
inapplicability of the CCPA and this waiver of the CCPA. Purchaser further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
CCPA.

Section 11.8    Recording.  As soon as practicable after Closing, Purchaser
shall record the Assignment in the appropriate counties and provide Seller with
copies of all recorded or approved instruments. The Assignment is intended to
convey all of the Assets being conveyed pursuant to this Agreement. Certain
Properties or specific portions of the Properties that are leased from, or
require the approval to transfer by, a Governmental Body are conveyed under the
Assignment and also are described and covered other separate transfers made by
Seller to Purchaser on officially approved forms, or forms acceptable to such
Governmental Body, in sufficient multiple originals to satisfy applicable
statutory and regulatory requirements. The interests conveyed by such separate
transfers are the same, and not in addition to, the interests conveyed in the
Assignment attached as Exhibit B. Further, such transfers shall be deemed to
contain the special warranty of title of Seller and all of the exceptions,
reservations, rights, titles, power and privileges set forth herein and in the
Assignment as fully and only to the extent as though they were set forth in each
such separate assignment.

ARTICLE 12

“GENERAL MATTERS”

Section 12.1    Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute one agreement.

Section 12.2    Notice.  All notices which are required or may be given pursuant
to this Agreement shall be sufficient in all respects if given in writing and
delivered personally, by telecopy or by registered or certified mail, postage
prepaid, as follows:

 

 

 

 

Warren Resources, Inc.

 

Attn:  Lance Peterson

 

1331 17th Street, Suite 720

 

Denver, CO 80202

 

Telephone: (720) 403-8129

 

Telecopy: (720) 403-8150

 

 

With a copy to (which

Warren E&P, Inc.

shall not constitute

Attn:  Ellis Vickers

notice):

105 W. 3rd Street, Suite 302

 

Roswell, NM 88201



51

--------------------------------------------------------------------------------

 

 

Telephone: (575) 622-5141

 

Telecopy: (575) 622-5144

 

 

 

Escalera Resources Co.

 

Attn:  Mr. Gary Grinsfelder and Mr. Adam Fenster

 

675 Bering, Suite 850

 

Houston, TX 77057

 

Telephone: (832) 636-7122

 

Telecopy: (832) 636-1338

 

 

With a copy to (which

Mr. Barry Spector

shall not constitute

1050 17th Street, Suite 1660

notice):

Denver, Colorado 80265

 

Telephone: (303) 623-0717

 

Telecopy: (303) 623-0940

 

Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

Section 12.3    Sales or Use Tax Recording Fees and Similar Taxes and
Fees.  Purchaser shall bear all of any sales, use, excise, real property
transfer or gain, gross receipts, goods and services, registration, capital,
documentary, stamp or transfer Taxes and similar Taxes and fees incurred and
imposed upon, or with respect to, the property transfers or other transactions
contemplated hereby. Purchaser agrees to and shall pay all recording and filing
fees associated with the Assignment and any Governmental transfers.

Section 12.4    Expenses.  Except as provided in Section 12.3, all expenses
incurred by Seller in connection with or related to the authorization,
preparation or execution of this Agreement, the Assignment delivered hereunder
and the Exhibits and Schedules hereto and thereto, and all other matters related
to the Closing, including without limitation, all fees and expenses of counsel,
accountants and financial advisers employed by Seller, shall be borne solely and
entirely by Seller, and all such expenses incurred by Purchaser shall be borne
solely and entirely by Purchaser.

Section 12.5    Change of Name.  As promptly as practicable, but in any case
within sixty (60) days after the Closing Date, Purchaser shall eliminate the
names “Warren Resources, Inc.”, “Warren E&P, Inc.”, and any variants thereof
from the Assets acquired pursuant to this Agreement and, except with respect to
such grace period for eliminating existing usage, shall have no right to use any
logos, trademarks or trade names belonging to Seller or any of its Affiliates.

Section 12.6    Replacement of Bonds, Letters of Credit and Guarantees.  The
Parties understand that none of the bonds, letters of credit and guarantees, if
any, posted by Seller or any of its Affiliates with Governmental Bodies and
relating to the Assets may be transferable to Purchaser. Promptly following
Closing, Purchaser shall obtain, or cause to be obtained in the name of
Purchaser, replacements for such bonds, letters of credit and guarantees, to the
extent



52

--------------------------------------------------------------------------------

 

such replacements are necessary to permit the cancellation of the bonds, letters
of credit and guarantees posted by Seller or any of its Affiliates or to
consummate the transactions contemplated by this Agreement.

Section 12.7    Governing Law and Venue.  THIS AGREEMENT AND THE LEGAL RELATIONS
BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. JURISDICTION AND VENUE WITH RESPECT
TO ANY DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN DENVER COUNTY,
COLORADO.

Section 12.8    Captions.  The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 12.9    Waivers.  Any failure by any Party or Parties to comply with any
of its or their obligations, agreements or conditions herein contained may be
waived in writing, but not in any other manner, by the Party or Parties to whom
such compliance is owed. No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

Section 12.10    Assignment.  Except as set forth in Section 7.8(b), no Party
shall assign all or any part of this Agreement, nor shall any Party assign or
delegate any of its rights or duties hereunder, without the prior written
consent of the other Party and any assignment or delegation made without such
consent shall be void. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assignees.

Section 12.11    Entire Agreement.  The Confidentiality Agreement, this
Agreement and the Exhibits and Schedules attached hereto, and the documents to
be executed hereunder constitute the entire agreement between the Parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.

Section 12.12    Amendment. 

(a)This Agreement may be amended or modified only by an agreement in writing
executed by all Parties.

(b)No waiver of any right under this Agreement shall be binding unless executed
in writing by the Party to be bound thereby.

Section 12.13    No Third-Party Beneficiaries.  Nothing in this Agreement shall
entitle any Person, other than Purchaser and Seller, to any Claims, remedy or
right of any kind, except as to those rights expressly provided to Seller
Indemnitees and Purchaser Indemnitees (provided, however, any claim for
indemnity hereunder on behalf of a Seller Indemnitee or a Purchaser Indemnitee
must be made and administered by a party to this Agreement).





53

--------------------------------------------------------------------------------

 

Section 12.14    References.  In this Agreement:

(a)References to any gender includes a reference to all other genders;

(b)References to the singular includes the plural, and vice versa;

(c)Reference to any Article or Section means an Article or Section of this
Agreement;

(d)Reference to any Exhibit or Schedule means an Exhibit or Schedule attached to
this Agreement, all of which are incorporated into and made a part of this
Agreement;

(e)Unless expressly provided to the contrary, “hereunder”, “hereof’, “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement; and

(f)“Include” and “including” shall mean include or including without limiting
the generality of the description preceding such term.

Section 12.15    Construction.  Purchaser is capable of making such
investigation, inspection, review and evaluation of the Assets as a prudent
purchaser would deem appropriate under the circumstances including with respect
to all matters relating to the Assets, their value, operation and suitability.
Each of Seller and Purchaser has had substantial input into the drafting and
preparation of this Agreement and has had the opportunity to exercise business
discretion in relation to the negotiation of the details of the transactions
contemplated hereby. This Agreement is the result of arm’s-length negotiations
from equal bargaining positions. In the event of a dispute over the meaning or
application of this Agreement, it shall be construed fairly and reasonably and
neither more strongly for nor against either Party.

Section 12.16    Limitation on Damages.  NOTWITHSTANDING ANY OTHER PROVISION
CONTAINED ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, THE PARTIES ACKNOWLEDGE
THAT THIS AGREEMENT DOES NOT AUTHORIZE ONE PARTY TO SUE FOR OR COLLECT FROM THE
OTHER PARTY ITS OWN PUNITIVE DAMAGES, OR ITS OWN CONSEQUENTIAL OR INDIRECT
DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AND EACH PARTY EXPRESSLY WAIVES FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, ANY AND ALL CLAIMS IT MAY HAVE AGAINST THE OTHER PARTY FOR ITS OWN
SUCH DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY REGARDLESS OF FAULT.

Section 12.17    Conspicuousness.  THE PARTIES AGREE THAT PROVISIONS IN THIS
AGREEMENT IN “BOLD” TYPE SATISFY ANY REQUIREMENTS OF THE “EXPRESS NEGLIGENCE
RULE” AND ANY OTHER REQUIREMENTS AT LAW OR IN EQUITY THAT PROVISIONS BE
CONSPICUOUSLY MARKED OR HIGHLIGHTED.





54

--------------------------------------------------------------------------------

 

Section 12.18    Severability.  If any term or other provisions of this
Agreement is held invalid, illegal or incapable of being enforced under any rule
of law, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a materially adverse
manner with respect to either party.

Section 12.19    Time of Essence.  Time is of the essence in this Agreement. If
the date specified in this Agreement for giving any notice or taking any action
is not a Business Day (or if the period during which any notice is required to
be given or any action taken expires on a date which is not a Business Day),
then the date for giving such notice or taking such action (and the expiration
date of such period during which notice is required to be given or action taken)
shall be the next day which is a Business Day.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

 

55

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties on the date first above written.

 

 

 

SELLER:

 

 

WARREN RESOURCES, INC., a

Maryland corporation

 

 

 

 

By:

/s/   Lance Peterson

Name:

Lance Peterson

Title:

CEO

 

 

 

 

WARREN E&P, INC., a

New Mexico corporation

 

 

 

 

By:

/s/    Lance Peterson

Name:

Lance Peterson

Title:

CEO

 

 

 

 

PURCHASER:

 

ESCALERA RESOURCES CO., a

Maryland corporation

 

 

 

 

By:

/s/    Charles F. Chambers

Name:

Charles F. Chambers

Title:

Chairman and CEO

 



Signature Page to Purchase and Sale Agreement (Coalbed Methane Assets)

--------------------------------------------------------------------------------